Exhibit 10.32

 

SUBCLASS A-2 NOTE PURCHASE AGREEMENT

 

 

among

 

 

WILLIS ENGINE FUNDING LLC,
as Issuer

 

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer

 

 

SHEFFIELD RECEIVABLES CORPORATION,
as Subclass A-2 Note Purchaser

 

 

and

 

 

BARCLAYS BANK PLC,
 as Purchaser’s Agent

 

 

dated as of December 13, 2002

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I
DEFINITIONS

 

SECTION 1.01.  Certain Defined Terms

SECTION 1.02.  Other Definitional Provisions.

 

ARTICLE II
PURCHASE AND SALE

SECTION 2.01.  Sale and Delivery of the Subclass A-2 Note

SECTION 2.02.  Acceptance and Custody of Series 2002-1 Subclass A-2 Note

SECTION 2.03.  Funding of Loans.

SECTION 2.04.  The Initial Funding, Subsequent Fundings and Incremental
Fundings.

SECTION 2.05.  Reduction of the Subclass A-2 Maximum Limit

SECTION 2.06.  Determination of Interest

SECTION 2.07.  Payments, Computations, Etc.

SECTION 2.08.  Increased Costs

SECTION 2.09.  Increased Capital.

SECTION 2.10.  Taxes.

 

ARTICLE III
CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER

SECTION 3.01.  Conditions Precedent to Initial Purchase

SECTION 3.02.  Conditions Precedent to All Fundings

SECTION 3.03.  Conditions Precedent to Initial Funding and Each Incremental
Funding

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

SECTION 4.01.  Representations and Warranties of the Issuer

SECTION 4.02.  Representations and Warranties and Agreements of WLFC

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

SECTION 5.01.  Organization

SECTION 5.02.  Authority, etc

SECTION 5.03.  Securities Act.

SECTION 5.04.  Investment Company Act.

 

ARTICLE VI
COVENANTS OF THE ISSUER

SECTION 6.01.  [Reserved]

SECTION 6.02.  Information from the Issuer

SECTION 6.03.  Access to Information

SECTION 6.04.  Security Interests; Further Assurances

SECTION 6.05.  Covenants

SECTION 6.06.  Securities Act

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII
MUTUAL COVENANTS AND AGREEMENTS

SECTION 7.01.  Legal Conditions to Closing

SECTION 7.02.  Expenses and Fees

SECTION 7.03.  Mutual Obligations

 

ARTICLE VIII
INDEMNIFICATION

SECTION 8.01.  Indemnification by the Issuer

SECTION 8.02.  Procedure

SECTION 8.03.  Defense of Claims

 

ARTICLE IX
THE PURCHASERS’ AGENT

SECTION 9.01.  Authorization and Action

SECTION 9.02.  Purchaser’s Agent’s Reliance, Etc

SECTION 9.03.  Purchaser’s Agent and Affiliate

SECTION 9.04.  Indemnification

SECTION 9.05.  Purchase Decision

SECTION 9.06.  Successor Purchaser’s Agent

 

ARTICLE X
MISCELLANEOUS

SECTION 10.01.  Amendments

SECTION 10.02.  Notices

SECTION 10.03.  No Waiver; Remedies

SECTION 10.04.  Binding Effect; Assignability

SECTION 10.05.  Provision of Documents and Information

SECTION 10.06.  GOVERNING LAW; JURISDICTION

SECTION 10.07.  No Proceedings.

SECTION 10.08.  Execution in Counterparts

SECTION 10.09.  No Recourse

SECTION 10.10.  Limited Recourse

SECTION 10.11.  Survival

SECTION 10.12.  Third-Party Beneficiaries

SECTION 10.13.  Appointment of Agent for Service of Process

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

SCHEDULE 1

Addresses for Delivery of Payments

 

 

SCHEDULE 2

Conditions Precedent to Initial Purchase

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Loan Request

 

iii

--------------------------------------------------------------------------------


 


SUBCLASS A-2 NOTE PURCHASE AGREEMENT (“SUBCLASS A-2 NOTE PURCHASE AGREEMENT”)
DATED AS OF DECEMBER 13, 2002, AMONG WILLIS ENGINE FUNDING LLC (THE “ISSUER”),
WILLIS LEASE FINANCE CORPORATION (THE “SERVICER”), SHEFFIELD RECEIVABLES
CORPORATION, AS A SUBCLASS A-2 NOTE PURCHASER (THE “SUBCLASS A-2 NOTE
PURCHASER”), AND BARCLAYS BANK PLC, AS THE PURCHASER’S AGENT (IN SUCH CAPACITY,
THE “PURCHASER’S AGENT”).

 


THE PARTIES HERETO AGREE AS FOLLOWS:

 


ARTICLE I
DEFINITIONS


 


SECTION 1.01.  CERTAIN DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITION SHALL HAVE THE MEANINGS SET FORTH IN EXHIBIT B TO THE INDENTURE (AS
DEFINED BELOW), AS APPLICABLE.  ADDITIONALLY, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING MEANINGS:


 

“Affected Person” means the Purchaser’s Agent, each Owner, and each of their
respective Affiliates, successors and assigns.

 

“Base Indenture” means the Amended and Restated Indenture dated as of December
13, 2002, between the Issuer, as issuer, and the Indenture Trustee, as indenture
trustee.

 

“Class A Notes” means, collectively, the $180,000,000 in stated principal amount
of the Issuer’s Subclass A-1 Notes dated December 13, 2002 and issued pursuant
to the Subclass A-1 Note Purchase Agreement and the $45,000,000 in stated
principal amount of the Issuer’s Subclass A-2 Notes dated December 13, 2002 and
issued pursuant to the Subclass A-2 Note Purchase Agreement.

 

“Class B Notes” means, collectively, the $20,000,000 in stated principal amount
of the Issuer’s Subclass B-1 Notes dated December 13, 2002 and issued pursuant
to the Subclass B-1 Note Purchase Agreement and the $5,000,000 in stated
principal amount of the Issuer’s Subclass B-2 Notes dated December 13, 2002 and
issued pursuant to this Subclass B-2 Note Purchase Agreement.

 

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by Sheffield Receivables Corporation.

 

“Commitment Termination Date” means March 31, 2003.

 

“Deal Documents” means the Series 2002-1 Transaction Documents and each other
document, agreement, certificate, schedule or other writing entered into or
delivered in connection with the foregoing, as the same may be amended,
supplemented, restated, replaced or otherwise modified from time to time.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“Excluded Taxes” has the meaning specified in Section 2.10(a) hereof.

 

“Federal Bankruptcy Code” means the bankruptcy code of the United States of
America codified in Title 11 of the United States Code.

 

“Funding” means a funding by the Subclass A-2 Note Purchaser of a Loan to the
Issuer pursuant to Article II.

 

“Funding Date” means as to the initial Funding, the Effective Date, and as to
any Incremental Funding, any Business Day that is (i) at least one (1) calendar
week following the immediately preceding Funding Date and (ii) two (2) Business
Days immediately following the receipt by the Purchaser’s Agent of a written
request by the Issuer to obtain a Loan, such notice to be in the form of Exhibit
A hereto and to conform to requirements of Section 3.02 hereof.

 

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

 

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 

“Increased Costs” has the meaning specified in Section 2.08 hereof.

 

“Incremental Funding” means any Funding that increases the aggregate outstanding
Subclass A-2 Note Principal Balance.

 

“Indemnified Party” has the meaning specified in Section 8.01 hereof.

 

“Indenture” means the Base Indenture, as supplemented by the Indenture
Supplement, as the same may be amended and supplemented from time to time.

 

“Indenture Supplement” means the Amended and Restated Series 2002-1 Supplement
dated as of December 13, 2002, between the Issuer and the Indenture Trustee, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Interpretation” as used in Sections 2.08 and 2.09 hereof with respect to any
law or regulation means the interpretation or application of such law or
regulation by any governmental authority (including, without limitation, any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government), central bank, accounting standards
board, financial services industry advisory body or any comparable entity.

 

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended.

 

2

--------------------------------------------------------------------------------


 

“Issuer Documents” has the meaning specified in Section 4.01(ii) hereof.

 

“Liquidity Agreement” means the Revolving Asset Purchase Agreement dated as of
December     , 2002, among the Subclass A-2 Note Purchaser, the Purchaser’s
Agent and the additional Sheffield Purchasers, if any, named therein, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Liquidity Providers” means the banks at any time party to the Liquidity
Agreement.

 

“Loan Request” means any request by the Issuer pursuant to Section 2.04(b) and
in the form of Exhibit A.

 

“Losses” has the meaning specified in Section 8.01 hereof.

 

“Notes” means the Class A Notes and the Class B Notes.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies that arise from any
payment or deposit required to be made hereunder, under the Indenture or from
the execution, delivery or registration of, or otherwise with respect to, any of
the foregoing.

 

“Owner” shall mean the Subclass A-2 Note Purchaser and each other Person
(including a participant to the extent of its undivided interest) that has
purchased, or has entered into a commitment to purchase, the Subclass A-2 Note,
or an interest therein, from the Class A Note Purchaser whether pursuant to a
Liquidity Agreement or otherwise.

 

“Purchase” means the initial purchase by the Subclass A-2 Note Purchaser of the
Subclass A-2 Note from the Issuer.

 

“Purchaser” means Sheffield Receivables Corporation.

 

“Purchaser’s Agent” means Barclays Bank PLC.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Section 2.10(a) Amount” has the meaning specified in Section 2.10(a) hereof.

 

“Sheffield Owners” means the Subclass A-2 Note Purchaser and the Sheffield
Purchasers.

 

“Sheffield Purchasers” means each of the purchasers from time to time party to
the Liquidity Agreement.

 

3

--------------------------------------------------------------------------------


 

“Subclass A-2 Increased Costs” shall mean, with respect to any Interest Accrual
Period, an amount equal to the sum of (a) the aggregate amount payable to all
Affected Persons pursuant to Sections 2.08, 2.09 and 2.10 of this Agreement in
respect of such Interest Accrual Period and (b) the aggregate of such amounts
with respect to prior Interest Accrual Periods which remain unpaid.

 

“Subclass A-2 Note Purchaser” means Sheffield Receivables Corporation, in its
capacity as a Subclass A-2 Note Purchaser.

 

“Taxes” has the meaning specified in Section 2.10(a) hereof.

 

“Termination Date” means the earliest of (a) the date of the occurrence of an
Early Amortization Event and (b) the Commitment Termination Date.

 

“Third Party Claim” has the meaning specified in Section 8.02 hereof.

 

“United States” means the United States of America.

 

“WLFC Documents” has the meaning specified in Section 4.02(i) hereof.

 


SECTION 1.02.  OTHER DEFINITIONAL PROVISIONS.


 


(A)           ALL TERMS DEFINED IN THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT
SHALL HAVE THE DEFINED MEANINGS WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT
MADE OR DELIVERED PURSUANT HERETO UNLESS OTHERWISE DEFINED THEREIN.


 


(B)           AS USED HEREIN AND IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO OR THERETO, ACCOUNTING TERMS NOT DEFINED IN SECTION
1.01, HAVE THE MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN THE UNITED STATES.


 


(C)           THE WORDS “HEREOF,” “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR
IMPORT WHEN USED IN THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT SHALL REFER TO
THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR
PROVISION OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT; AND SECTION, SUBSECTION,
SCHEDULE AND EXHIBIT REFERENCES CONTAINED IN THIS SUBCLASS A-2 NOTE PURCHASE
AGREEMENT ARE REFERENCES TO SECTIONS, SUBSECTIONS, SCHEDULES AND EXHIBITS IN OR
TO THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


ARTICLE II
PURCHASE AND SALE


 


SECTION 2.01.  SALE AND DELIVERY OF THE SUBCLASS A-2 NOTE.  IN RELIANCE ON THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS SET FORTH IN THIS AGREEMENT AND
SUBJECT TO THE TERMS AND CONDITIONS HEREIN SET FORTH, THE ISSUER AGREES TO SELL,
TRANSFER AND DELIVER TO THE PURCHASER’S AGENT ON BEHALF OF THE SUBCLASS A-2 NOTE
PURCHASER ON THE EFFECTIVE DATE, THE SUBCLASS A-2 NOTE WITH A MAXIMUM AGGREGATE
PRINCIPAL AMOUNT OF $45,000,000, WHICH SUBCLASS A-2 NOTE SHALL BE DULY EXECUTED
BY THE ISSUER, DULY AUTHENTICATED BY THE INDENTURE TRUSTEE AND REGISTERED


 

4

--------------------------------------------------------------------------------


 


 IN THE NAME OF THE PURCHASER’S AGENT ON BEHALF OF THE SUBCLASS A-2 NOTE
PURCHASER.  THE ACTUAL OUTSTANDING PRINCIPAL BALANCE OF THE SUBCLASS A-2 NOTE
WILL BE INCREASED AND DECREASED FROM TIME TO TIME IN ACCORDANCE WITH THE TERMS
HEREOF AND OF THE INDENTURE SUPPLEMENT.  THE SUBCLASS A-2 NOTE WILL BE DELIVERED
TO THE PURCHASER’S AGENT AGAINST PAYMENT OF THE AMOUNT OF THE LOAN RELATED TO
THE INITIAL FUNDING MADE PURSUANT TO SECTION 2.04.


 


SECTION 2.02.  ACCEPTANCE AND CUSTODY OF SERIES 2002-1 SUBCLASS A-2 NOTE.  ON
THE EFFECTIVE DATE, THE PURCHASER’S AGENT SHALL TAKE DELIVERY OF THE SUBCLASS
A-2 NOTE AND MAINTAIN CUSTODY THEREOF ON BEHALF OF THE SUBCLASS A-2 NOTE
PURCHASER.


 


SECTION 2.03.  FUNDING OF LOANS.  ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, THE ISSUER MAY, AT ITS OPTION, REQUEST LOANS FROM THE SUBCLASS A-2 NOTE
PURCHASER.  THE PURCHASER’S AGENT MAY ACT ON BEHALF OF AND FOR THE BENEFIT OF
THE SUBCLASS A-2 NOTE PURCHASER IN THIS REGARD.  THE SUBCLASS A-2 NOTE PURCHASER
SHALL FUND LOANS FROM TIME TO TIME DURING THE PERIOD FROM THE DATE HEREOF TO BUT
NOT INCLUDING THE TERMINATION DATE; PROVIDED, HOWEVER, THAT NO LOAN SHALL BE
FUNDED UNDER THIS AGREEMENT UNLESS ON THE APPLICABLE FUNDING DATE A LOAN IS
FUNDED UNDER THE SUBCLASS B-2 NOTE PURCHASE AGREEMENT IN AN AMOUNT THAT IS ONE
NINTH (1/9) TIMES THE AMOUNT OF THE LOAN FUNDED UNDER THIS AGREEMENT.  UNDER NO
CIRCUMSTANCES SHALL THE SUBCLASS A-2 NOTE PURCHASER FUND ANY LOAN IF AFTER
GIVING EFFECT TO SUCH FUNDING OR INCREMENTAL FUNDING, (I) THE AGGREGATE SUBCLASS
A-2 NOTE PRINCIPAL BALANCE OUTSTANDING HEREUNDER WOULD (A) EXCEED THE SUBCLASS
A-2 NOTE COMMITMENT, OR (B) EXCEED THE PRODUCT OF (Y) NINE (9) AND (Z) THE
AGGREGATE SUBCLASS B-2 NOTE PRINCIPAL BALANCE OUTSTANDING UNDER THE SUBCLASS B-2
NOTE PURCHASE AGREEMENT AFTER GIVING EFFECT TO THE FUNDING OR INCREMENTAL
FUNDING MADE THEREUNDER ON THE SAME DATE OR (II) THE CLASS A NOTE PRINCIPAL
BALANCE EXCEEDS THE CLASS A NOTE COMMITMENTS OR (III) THE AGGREGATE NOTE
PRINCIPAL BALANCE EXCEEDS THE SUM OF THE CLASS A NOTE COMMITMENTS AND THE CLASS
B NOTE COMMITMENTS.


 


SECTION 2.04.  THE INITIAL FUNDING AND INCREMENTAL FUNDINGS.


 


(A)           THE SUBCLASS A-2 NOTE SHALL BEAR INTEREST AT THE APPLICABLE
INTEREST RATE AS PROVIDED IN THE INDENTURE.  SUBJECT TO THE CONDITIONS DESCRIBED
IN SECTIONS 2.03, 3.01 AND 3.02, AS APPLICABLE, THE INITIAL FUNDING AND EACH
INCREMENTAL FUNDING SHALL BE MADE IN ACCORDANCE WITH THE PROCEDURES DESCRIBED IN
SECTION 2.04(B).


 


(B)           THE INITIAL FUNDING AND EACH INCREMENTAL FUNDING SHALL BE MADE,
AFTER RECEIPT BY THE SUBCLASS A-2 NOTE PURCHASER OF A LOAN REQUEST DELIVERED BY
THE ISSUER TO THE PURCHASER’S AGENT AT LEAST TWO BUSINESS DAYS PRIOR TO SUCH
PROPOSED FUNDING DATE AND EACH SUCH NOTICE SHALL SPECIFY (I) THE AGGREGATE
AMOUNT OF SUCH INITIAL FUNDING OR INCREMENTAL FUNDING WHICH AMOUNT MUST SATISFY
THE APPLICABLE MINIMUM REQUIREMENT SET FORTH IN THE FOLLOWING SENTENCE AND (II)
THE DATE OF SUCH FUNDING OR INCREMENTAL FUNDING.  THE ISSUER SHALL DELIVER NO
MORE THAN TWO SUCH NOTICES IN ANY CALENDAR MONTH, AND EACH AMOUNT SPECIFIED IN
ANY SUCH NOTICE MUST SATISFY THE FOLLOWING MINIMUM REQUIREMENTS, AS APPLICABLE,
AS A CONDITION TO THE RELATED FUNDING, THE INITIAL FUNDING AND EACH INCREMENTAL
FUNDING SHALL BE IN AN AMOUNT EQUAL TO $900,000 OR AN INTEGRAL MULTIPLE OF
$9,000 IN EXCESS THEREOF.  EACH NOTICE DELIVERED BY THE ISSUER PURSUANT TO THIS
SECTION 2.04 SHALL BE IRREVOCABLE.  FOLLOWING RECEIPT OF SUCH NOTICE, THE
INITIAL FUNDING OR INCREMENTAL FUNDING WILL BE MADE BY THE SUBCLASS A-2 NOTE
PURCHASER.  ON THE DATE OF SUCH FUNDING OR INCREMENTAL FUNDING, AS THE CASE MAY
BE, THE SUBCLASS A-2 NOTE PURCHASER


 

5

--------------------------------------------------------------------------------


 


SHALL, UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN ARTICLE III,
MAKE AVAILABLE TO THE ISSUER BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS, AT
SUCH BANK OR OTHER LOCATION REASONABLY DESIGNATED BY ISSUER IN ITS LOAN REQUEST
GIVEN PURSUANT TO THIS SECTION 2.04(B) AN AMOUNT EQUAL TO THE AMOUNT OF SUCH
LOAN RELATED TO SUCH INITIAL FUNDING OR INCREMENTAL FUNDING, AS THE CASE MAY
BE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.04(B), THE SUBCLASS
A-2 NOTE PURCHASER SHALL NOT BE OBLIGATED TO FUND A LOAN UNDER THIS AGREEMENT
FROM AND AFTER THE TERMINATION DATE.


 


SECTION 2.05.  REDUCTION OF THE SUBCLASS A-2 MAXIMUM LIMIT.  THE ISSUER MAY,
UPON AT LEAST FIVE BUSINESS DAYS’ NOTICE TO THE PURCHASER’S AGENT, TERMINATE IN
WHOLE OR REDUCE IN PART THE PORTION OF THE SUBCLASS A-2 MAXIMUM LIMIT THAT
EXCEEDS THE SUM OF THE AGGREGATE SUBCLASS A-2 NOTE PRINCIPAL BALANCE AND
INTEREST ACCRUED AND TO ACCRUE THEREON THROUGH THE DATE OF PAYMENT; PROVIDED,
HOWEVER, THAT EACH PARTIAL REDUCTION OF THE SUBCLASS A-2 MAXIMUM LIMIT SHALL BE
IN AN AGGREGATE AMOUNT EQUAL TO $100,000 OR AN INTEGRAL MULTIPLE THEREOF; AND
PROVIDED FURTHER, HOWEVER, THAT EACH PARTIAL REDUCTION OF THE SUBCLASS A-2
MAXIMUM LIMIT SHALL BE ACCOMPANIED BY A PARTIAL REDUCTION OF THE SUBCLASS A-2
MAXIMUM LIMIT UNDER THE SUBCLASS A-2 NOTE PURCHASE AGREEMENT IN AN AMOUNT EQUAL
TO NINE (9) TIMES THE AMOUNT OF THE PARTIAL REDUCTION HEREUNDER.  EACH NOTICE OF
REDUCTION OR TERMINATION PURSUANT TO THIS SECTION 2.05 SHALL BE IRREVOCABLE.


 


SECTION 2.06.  DETERMINATION OF INTEREST.  THE PURCHASER’S AGENT SHALL DETERMINE
THE INTEREST (INCLUDING UNPAID INTEREST, IF ANY, DUE AND PAYABLE ON A PRIOR
PAYMENT DATE) ON THE SUBCLASS A-2 NOTE TO BE PAID ON EACH PAYMENT DATE FOR THE
APPLICABLE INTEREST ACCRUAL PERIOD AND SHALL ADVISE THE ISSUER AND THE INDENTURE
TRUSTEE THEREOF PRIOR TO 2:00 P.M. (NEW YORK CITY TIME) ON THE RELATED
DETERMINATION DATE.


 


SECTION 2.07.  PAYMENTS, COMPUTATIONS, ETC.


 


(A)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL AMOUNTS TO BE PAID
OR DEPOSITED BY THE ISSUER OR THE SERVICER HEREUNDER SHALL BE PAID OR DEPOSITED
IN ACCORDANCE WITH THE TERMS HEREOF NO LATER THAN 11:00 A.M. (NEW YORK CITY
TIME) ON THE DAY WHEN DUE IN LAWFUL MONEY OF THE UNITED STATES IN IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT MAINTAINED BY THE SUBCLASS A-2 NOTE PURCHASER AS
SHOWN ON SCHEDULE 1 HERETO, OR SUCH OTHER ACCOUNT DESIGNATED FROM TIME TO TIME
BY THE SUBCLASS A-2 NOTE PURCHASER.  THE ISSUER SHALL, TO THE EXTENT PERMITTED
BY LAW, PAY TO THE SUBCLASS A-2 NOTE PURCHASER DEFAULT INTEREST AT THE OVERDUE
RATE AS PROVIDED IN THE INDENTURE; PROVIDED, HOWEVER, THAT SUCH INTEREST RATE
SHALL NOT AT ANY TIME EXCEED THE MAXIMUM RATE PERMITTED BY APPLICABLE LAW.  ALL
COMPUTATIONS OF INTEREST AND OTHER FEES HEREUNDER SHALL BE MADE ON THE BASIS OF
A YEAR OF 360 DAYS FOR THE ACTUAL NUMBER OF DAYS (INCLUDING THE FIRST BUT
EXCLUDING THE LAST DAY) ELAPSED.


 


(B)           WHENEVER ANY PAYMENT HEREUNDER SHALL BE STATED TO BE DUE ON A DAY
OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF PAYMENT OF INTEREST OR ANY FEE PAYABLE HEREUNDER, AS THE CASE MAY
BE.


 


(C)           IF ANY FUNDING OR INCREMENTAL FUNDING REQUESTED BY THE ISSUER AND
APPROVED BY THE SUBCLASS A-2 NOTE PURCHASER PURSUANT TO SECTION 2.04, IS NOT,
FOR ANY REASON


 

6

--------------------------------------------------------------------------------


 


WHATSOEVER RELATED TO A DEFAULT OR NONPERFORMANCE BY THE ISSUER, MADE OR
EFFECTUATED, AS THE CASE MAY BE, ON THE DATE SPECIFIED THEREFOR, THE ISSUER
SHALL INDEMNIFY THE SUBCLASS A-2 NOTE PURCHASER AGAINST ANY REASONABLE LOSS,
COST OR EXPENSE INCURRED BY THE SUBCLASS A-2 NOTE PURCHASER, INCLUDING, WITHOUT
LIMITATION, ANY LOSS (EXCLUDING LOSS OF ANTICIPATED PROFITS), COST OR EXPENSE
INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR OTHER FUNDS
ACQUIRED BY THE SUBCLASS A-2 NOTE PURCHASER TO FUND OR MAINTAIN SUCH FUNDING OR
INCREMENTAL FUNDING, AS THE CASE MAY BE, DURING SUCH INTEREST ACCRUAL PERIOD.


 


SECTION 2.08.  INCREASED COSTS.  IF DUE TO THE INTRODUCTION OF OR ANY CHANGE
(INCLUDING, WITHOUT LIMITATION, ANY CHANGE BY WAY OF IMPOSITION OR INCREASE OF
RESERVE REQUIREMENTS) IN OR IN THE INTERPRETATION OF ANY LAW OR REGULATION OR
THE IMPOSITION OF ANY GUIDELINE OR REQUEST FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY AFTER THE DATE HEREOF REFLECTING SUCH CHANGE, THERE SHALL
BE AN INCREASE IN THE COST TO AN AFFECTED PERSON OF MAKING OR MAINTAINING ANY
INVESTMENT IN THE SUBCLASS A-2 NOTE OR ANY INTEREST THEREIN OR OF AGREEING TO
PURCHASE OR INVEST IN THE SUBCLASS A-2 NOTE OR ANY INTEREST THEREIN, AS THE CASE
MAY BE (OTHER THAN BY REASON OF ANY INTERPRETATION OF OR INTRODUCTION OF OR
CHANGE IN LAWS OR REGULATIONS RELATING TO TAXES OR EXCLUDED TAXES), SUCH
AFFECTED PERSON SHALL PROMPTLY SUBMIT TO THE ISSUER, THE SERVICER AND, IF SUCH
PERSON IS NOT THE PURCHASER’S AGENT, THE PURCHASER’S AGENT, A CERTIFICATE
SETTING FORTH IN REASONABLE DETAIL, THE CALCULATION OF SUCH INCREASED COSTS
INCURRED BY SUCH AFFECTED PERSON.  IN DETERMINING SUCH AMOUNT, SUCH AFFECTED
PERSON MAY USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS, CONSISTENT WITH
THE AVERAGING AND ATTRIBUTION METHODS GENERALLY USED BY SUCH AFFECTED PERSON IN
DETERMINING AMOUNTS OF THIS TYPE.  THE AMOUNT OF INCREASED COSTS SET FORTH IN
SUCH CERTIFICATE (WHICH CERTIFICATE SHALL, IN THE ABSENCE OF MANIFEST ERROR, BE
PRIMA FACIE EVIDENCE AS TO SUCH AMOUNT) SHALL BE INCLUDED IN THE SUBCLASS A-2
INCREASED COSTS FOR THE INTEREST ACCRUAL PERIOD IMMEDIATELY SUCCEEDING THE DATE
ON WHICH SUCH CERTIFICATE WAS DELIVERED (OR IF SUCH CERTIFICATE WAS DELIVERED
DURING THE LAST INTEREST ACCRUAL PERIOD, FOR SUCH LAST INTEREST ACCRUAL PERIOD)
AND TO THE EXTENT REMAINING OUTSTANDING, EACH INTEREST ACCRUAL PERIOD THEREAFTER
UNTIL PAID IN FULL.  THE PURCHASER’S AGENT, OUT OF AMOUNTS RECEIVED BY IT IN
RESPECT OF SUBCLASS A-2 INCREASED COSTS FOR AFFECTED PERSONS FOR ANY INTEREST
ACCRUAL PERIOD, SHALL PAY SUCH INCREASED COSTS TO SUCH AFFECTED PERSONS;
PROVIDED, HOWEVER, THAT IF THE AMOUNT SO DISTRIBUTABLE IN RESPECT OF THE
SUBCLASS A-2 INCREASED COSTS IS LESS THAN THE AGGREGATE AMOUNT PAYABLE TO ALL
SUCH AFFECTED PERSONS PURSUANT TO SECTIONS 2.08, 2.09 AND 2.10 HEREOF, THE
RESULTING SHORTFALL SHALL BE ALLOCATED AMONG SUCH AFFECTED PERSONS ON A PRO RATA
BASIS (DETERMINED BY THE AMOUNT OWED TO EACH).


 


SECTION 2.09.  INCREASED CAPITAL.  IF THE INTRODUCTION OF OR ANY CHANGE IN OR IN
THE INTERPRETATION OF ANY LAW OR REGULATION OR THE IMPOSITION OF ANY GUIDELINE
OR REQUEST FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY REFLECTING SUCH
CHANGE AFTER THE DATE HEREOF AFFECTS OR WOULD AFFECT THE AMOUNT OF CAPITAL
REQUIRED OR EXPECTED TO BE MAINTAINED BY ANY AFFECTED PERSON, AND SUCH AFFECTED
PERSON DETERMINES THAT THE AMOUNT OF SUCH CAPITAL IS INCREASED AS A RESULT OF
(I) THE EXISTENCE OF THE SUBCLASS A-2 NOTE PURCHASER’ AGREEMENT TO MAKE OR
MAINTAIN AN INVESTMENT IN THE SUBCLASS A-2 NOTE OR ANY INTEREST THEREIN AND
OTHER SIMILAR AGREEMENTS OR FACILITIES, OR (II) THE EXISTENCE OF ANY AGREEMENT
BY AFFECTED PERSONS TO MAKE OR MAINTAIN AN INVESTMENT IN THE SUBCLASS A-2 NOTE
OR ANY INTEREST THEREIN OR TO FUND ANY SUCH INVESTMENT AND ANY OTHER COMMITMENTS
OF THE SAME TYPE, SUCH AFFECTED PERSON SHALL PROMPTLY SUBMIT TO THE ISSUER, THE
SERVICER AND, IF SUCH PERSON IS NOT THE PURCHASER’S AGENT, THE PURCHASER’S
AGENT, A CERTIFICATE SETTING FORTH IN REASONABLE DETAIL, THE CALCULATION OF THE
ADDITIONAL AMOUNTS REQUIRED TO


 

7

--------------------------------------------------------------------------------


 


COMPENSATE SUCH AFFECTED PERSON IN LIGHT OF SUCH CIRCUMSTANCES.  IN DETERMINING
SUCH AMOUNT, SUCH AFFECTED PERSON MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS, CONSISTENT WITH THE AVERAGING AND ATTRIBUTION METHODS
GENERALLY USED BY SUCH AFFECTED PERSON IN DETERMINING AMOUNTS OF THIS TYPE.  THE
AMOUNT SET FORTH IN SUCH CERTIFICATE (WHICH CERTIFICATE SHALL, IN THE ABSENCE OF
MANIFEST ERROR, BE PRIMA FACIE EVIDENCE AS TO SUCH AMOUNT) SHALL BE INCLUDED IN
THE SUBCLASS A-2 INCREASED COSTS FOR THE INTEREST ACCRUAL PERIOD IMMEDIATELY
SUCCEEDING THE DATE ON WHICH SUCH CERTIFICATE WAS DELIVERED (OR IF SUCH
CERTIFICATE WAS DELIVERED DURING THE LAST INTEREST ACCRUAL PERIOD, FOR SUCH LAST
INTEREST ACCRUAL PERIOD), AND TO THE EXTENT REMAINING OUTSTANDING, EACH ACCRUAL
PERIOD THEREAFTER UNTIL PAID IN FULL.  THE PURCHASER’S AGENT, OUT OF AMOUNTS
RECEIVED BY IT IN RESPECT OF SUBCLASS A-2 INCREASED COSTS FOR AFFECTED PERSONS
FOR ANY INTEREST ACCRUAL PERIOD, SHALL PAY SUCH INCREASED COSTS TO SUCH AFFECTED
PERSONS; PROVIDED, HOWEVER, THAT IF THE AMOUNT SO DISTRIBUTABLE IN RESPECT OF
THE SUBCLASS A-2 INCREASED COSTS IS LESS THAN THE AGGREGATE AMOUNT PAYABLE TO
ALL SUCH AFFECTED PERSONS PURSUANT TO SECTIONS 2.08, 2.09 AND 2.10 HEREOF, THE
RESULTING SHORTFALL SHALL BE ALLOCATED AMONG SUCH AFFECTED PERSONS ON A PRO RATA
BASIS (DETERMINED BY THE AMOUNT OWED TO EACH).


 


SECTION 2.10.  TAXES.  (A) ANY AND ALL PAYMENTS AND DEPOSITS REQUIRED TO BE MADE
UNDER THIS AGREEMENT, THE SUBCLASS A-2 NOTE OR THE INDENTURE BY THE ISSUER OR
THE INDENTURE TRUSTEE TO OR FOR THE BENEFIT OF AN OWNER SHALL BE MADE, TO THE
EXTENT ALLOWED BY LAW, FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY AND ALL
PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR WITHHOLDINGS,
AND ALL LIABILITIES WITH RESPECT THERETO, NOW OR HEREAFTER IMPOSED, LEVIED,
COLLECTED, WITHHELD OR ASSESSED BY ANY GOVERNMENTAL AUTHORITY.  IF, AS A RESULT
OF ANY CHANGE IN LAW, TREATY OR REGULATION OR IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL OR REGULATORY AGENCY OR BODY CHARGED
WITH THE ADMINISTRATION OR INTERPRETATION THEREOF, OR THE ADOPTION OF ANY LAW,
TREATY OR REGULATION, ANY TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR FEES ARE
REQUIRED TO BE WITHHELD FROM ANY AMOUNT PAYABLE TO ANY OWNER HEREUNDER, THE
AMOUNT SO PAYABLE TO SUCH OWNER SHALL BE INCREASED TO THE EXTENT NECESSARY TO
YIELD TO SUCH OWNER (AFTER PAYMENT OF ALL TAXES, LEVIES, IMPOSTS, DUTIES,
CHARGES OR FEES) THE AMOUNT STATED TO BE PAYABLE TO SUCH OWNER HEREUNDER (SUCH
INCREASE AND ANY SIMILAR INCREASE DESCRIBED IN SECTION 2.10(D), A “SECTION
2.10(A) AMOUNT”); PROVIDED, HOWEVER, THAT THIS SENTENCE SHALL NOT APPLY WITH
RESPECT TO (I) INCOME TAXES (INCLUDING, WITHOUT LIMITATION, BRANCH PROFITS
TAXES, MINIMUM TAXES AND TAXES COMPUTED UNDER ALTERNATIVE METHODS, AT LEAST ONE
OF WHICH IS BASED ON NET INCOME) AND FRANCHISE TAXES THAT ARE BASED ON INCOME OR
ANY OTHER TAX UPON OR MEASURED BY INCOME OR GROSS RECEIPTS IMPOSED ON ANY OWNER,
IN EACH CASE, AS A RESULT OF A PRESENT OR FORMER CONNECTION (OTHER THAN ANY
CONNECTION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT)
BETWEEN THE JURISDICTION OF THE GOVERNMENT OR TAXING AUTHORITY IMPOSING SUCH TAX
AND SUCH OWNER; (II) ANY TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR FEES THAT
WOULD NOT HAVE BEEN IMPOSED BUT FOR THE FAILURE BY SUCH OWNER TO PROVIDE AND
KEEP CURRENT ANY CERTIFICATION OR OTHER DOCUMENTATION PERMITTED BY APPLICABLE
LAW TO BE DELIVERED BY SUCH OWNER AND REQUIRED TO QUALIFY FOR AN EXEMPTION FROM
OR REDUCED RATE THEREOF; (III) ANY TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR
FEES IMPOSED AS A RESULT OF A CHANGE BY ANY OWNER OF THE OFFICE THROUGH WHICH
THE SUBCLASS A-2 NOTE OR ANY INTEREST THEREIN HEREUNDER IS ACQUIRED, ACCOUNTED
FOR OR BOOKED AS A RESULT OF THE SALE, TRANSFER OR ASSIGNMENT BY ANY OWNER OF
ITS INTEREST HEREUNDER, OTHER THAN ANY SUCH TAXES, LEVIES, IMPOSTS, DUTIES,
CHARGES OR FEES IMPOSED AS A RESULT OF ANY SUCH CHANGE OR ADOPTION OCCURRING
AFTER ANY SUCH SUBCLASS A-2 NOTE OR INTEREST THEREIN IS ACQUIRED, ACCOUNTED FOR
OR BOOKED; (IV) TAXES MEASURED BY INCOME, GROSS RECEIPTS, ASSETS OR CAPITAL OF
ANY OWNER BY THE TAXING AUTHORITY OF THE JURISDICTION WHERE SUCH OWNER IS
ORGANIZED, INCORPORATED, MANAGED, CONTROLLED OR IS


 

8

--------------------------------------------------------------------------------


 


CONSIDERED TO BE DOING BUSINESS OR IN WHICH IT MAINTAINS AN OFFICE, BRANCH OR
AGENCY (OTHER THAN TAXES IMPOSED ON THE GROSS AMOUNT OF ANY PAYMENTS MADE TO
UNDER THIS AGREEMENT WITHOUT REGARD TO SUCH PLACE OF ORIGINATION OR
INCORPORATION, SUCH MANAGEMENT OR CONTROL, THE CONDUCT OF SUCH BUSINESS OR THE
MAINTENANCE OF SUCH OFFICE, BRANCH OR AGENCY); (V) ANY TAXES IMPOSED ON SUCH
OWNER AS A RESULT OF PAYMENTS NOT RELATED TO THIS AGREEMENT; AND (VI) ANY
WITHHOLDING TAX WITH RESPECT TO ANY OWNER (ALL SUCH EXCLUSIONS BEING HEREINAFTER
CALLED “EXCLUDED TAXES” AND ALL OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES OR
FEES BEING HEREINAFTER CALLED “TAXES”).  TO THE EXTENT THAT ANY OWNER ACTUALLY
REALIZES A TAX BENEFIT ON ITS INCOME TAX RETURNS (WHETHER BY REASON OF A
DEDUCTION, CREDIT OR OTHERWISE) (A “TAX BENEFIT”) FOR A GIVEN YEAR THAT IS
ATTRIBUTABLE TO THE PAYMENT BY THE ISSUER OR THE INDENTURE TRUSTEE OF ANY SUCH
TAXES ON BEHALF OF SUCH OWNER, SUCH OWNER SHALL REIMBURSE THE ISSUER FOR THE
AMOUNT OF SUCH TAX BENEFIT, IT BEING UNDERSTOOD THAT THE TAKING OF ANY ACTION TO
REALIZE ANY TAX BENEFIT SHALL BE WITHIN THE SOLE DISCRETION OF SUCH OWNER;
PROVIDED, HOWEVER, THAT FOR PURPOSES OF REIMBURSING THE ISSUER, SUCH OWNER SHALL
CALCULATE THE AMOUNT OF THE TAX BENEFIT REALIZED THAT IS ATTRIBUTABLE TO THE
ISSUER’S OR THE INDENTURE TRUSTEE’S PAYMENT OF SUCH TAXES ON BEHALF OF SUCH
OWNER AS IF SUCH OWNER REALIZED OR RECEIVED SUCH TAX BENEFIT PRO RATA WITH ALL
OTHER TAX BENEFITS AVAILABLE TO IT FOR SUCH YEAR.


 


(B)           EACH OF THE ISSUER AND, TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW (INCLUDING THE CODE), EACH OWNER AGREES THAT, WITH RESPECT TO ALL FEDERAL,
STATE AND LOCAL INCOME FRANCHISE TAXES, IT WILL TREAT THE SUBCLASS A-2 NOTE AS
INDEBTEDNESS.  EACH OWNER NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR A
STATE THEREOF COVENANTS THAT TO THE EXTENT THAT IT IS ENTITLED TO RECEIVE
PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES (OTHER THAN WITHHOLDING TAXES) BECAUSE SUCH INCOME
IS EFFECTIVELY CONNECTED WITH A UNITED STATES TRADE OR BUSINESS, IT WILL
CONTINUE TO HOLD THE SUBCLASS A-2 NOTE IN CONNECTION WITH A UNITED STATES TRADE
OR BUSINESS FOR SO LONG AS IT IS AN OWNER.


 


(C)           ANY SECTION 2.10(A) AMOUNTS PAYABLE TO AN OWNER HEREUNDER SHALL BE
INCLUDED IN THE SUBCLASS A-2 INCREASED COSTS (I) FOR THE INTEREST ACCRUAL PERIOD
IN RESPECT OF WHICH THE PAYMENT SUBJECT TO WITHHOLDING IS MADE AND (II) TO THE
EXTENT REMAINING OUTSTANDING, EACH INTEREST ACCRUAL PERIOD THEREAFTER UNTIL PAID
IN FULL.  THE PURCHASER’S AGENT, OUT OF AMOUNTS RECEIVED BY IT IN RESPECT OF
SUBCLASS A-2 INCREASED COSTS FOR AFFECTED PERSONS FOR ANY INTEREST ACCRUAL
PERIOD, SHALL PAY SUCH INCREASED COSTS TO SUCH AFFECTED PERSONS; PROVIDED,
HOWEVER, THAT IF THE AMOUNT SO DISTRIBUTABLE IN RESPECT OF THE SUBCLASS A-2
INCREASED COSTS IS LESS THAN THE AGGREGATE AMOUNT PAYABLE TO ALL SUCH AFFECTED
PERSONS PURSUANT TO SECTIONS 2.08, 2.09 AND 2.10 HEREOF, THE RESULTING SHORTFALL
SHALL BE ALLOCATED AMONG SUCH AFFECTED PERSONS ON A PRO RATA BASIS (DETERMINED
BY THE AMOUNT OWED TO EACH).


 


(D)           IF, IN CONNECTION WITH AN AGREEMENT OR OTHER DOCUMENT PROVIDING
LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR SUPPORT TO ANY OWNER IN
CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR MAINTENANCE OF ITS INTEREST IN
THE SUBCLASS A-2 NOTE OR ANY INTEREST THEREIN HEREUNDER, SUCH OWNER IS REQUIRED
TO COMPENSATE A BANK OR OTHER FINANCIAL INSTITUTION IN RESPECT OF TAXES UNDER
CIRCUMSTANCES SIMILAR TO THOSE DESCRIBED IN THIS SECTION 2.10, THEN THE AMOUNTS
PAYABLE TO SUCH OWNER HEREUNDER SHALL BE INCREASED TO THE EXTENT NECESSARY TO
YIELD TO SUCH OWNER (AFTER PAYMENT OF ALL TAXES TO SUCH BANK OR OTHER FINANCIAL
INSTITUTIONS) THE AMOUNT STATED TO BE PAYABLE TO SUCH OWNER HEREUNDER.


 

9

--------------------------------------------------------------------------------


 


ARTICLE III
CONDITIONS PRECEDENT TO OBLIGATION OF THE PURCHASER


 


SECTION 3.01.  CONDITIONS PRECEDENT TO INITIAL PURCHASE.  THE INITIAL PURCHASE
HEREUNDER IS SUBJECT TO THE CONDITION PRECEDENT THAT THE PURCHASER’S AGENT SHALL
HAVE RECEIVED ON OR BEFORE THE DATE OF SUCH PURCHASE THE ITEMS LISTED IN
SCHEDULE 2, EACH (UNLESS OTHERWISE INDICATED) DATED SUCH DATE, IN FORM AND
SUBSTANCE SATISFACTORY TO THE PURCHASER’S AGENT AND THE SUBCLASS A-2 NOTE
PURCHASER.


 


SECTION 3.02.  CONDITIONS PRECEDENT TO ALL FUNDINGS.  EACH FUNDING (INCLUDING
THE INITIAL FUNDING) BY THE SUBCLASS A-2 NOTE PURCHASER AND EACH INCREMENTAL
FUNDING (EACH, A “TRANSACTION”) SHALL BE SUBJECT TO THE FURTHER CONDITIONS
PRECEDENT THAT (A) WITH RESPECT TO ANY FUNDING (INCLUDING THE INITIAL FUNDING)
OR INCREMENTAL FUNDING, THE SERVICER SHALL HAVE DELIVERED TO THE PURCHASER’S
AGENT, ON OR PRIOR TO THE DATE OF SUCH FUNDING OR INCREMENTAL FUNDING IN FORM
AND SUBSTANCE SATISFACTORY TO THE PURCHASER’S AGENT, A LOAN REQUEST
SUBSTANTIALLY IN THE FORM OF EXHIBIT A, AND CONTAINING SUCH ADDITIONAL
INFORMATION AS MAY BE REASONABLY REQUESTED BY THE PURCHASER’S AGENT; (B) ON THE
DATE OF SUCH TRANSACTION THE FOLLOWING STATEMENTS SHALL BE TRUE AND THE ISSUER
SHALL BE DEEMED TO HAVE CERTIFIED THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 4.01 AND
4.02 ARE TRUE AND CORRECT ON AND AS OF SUCH DAY AS THOUGH MADE ON AND AS OF SUCH
DATE;

 

(II)           NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT FROM
SUCH TRANSACTION WHICH CONSTITUTES AN EARLY AMORTIZATION EVENT;

 

(III)          ON AND AS OF SUCH DAY, AFTER GIVING EFFECT TO SUCH TRANSACTION,
THE OUTSTANDING SUBCLASS A-2 NOTE PRINCIPAL BALANCE DOES NOT EXCEED THE SUBCLASS
A-2 NOTE COMMITMENT AND THE OUTSTANDING AGGREGATE NOTE PRINCIPAL BALANCE DOES
NOT EXCEED THE SUM OF THE CLASS B NOTE COMMITMENTS AND THE CLASS A NOTE
COMMITMENTS;

 

(IV)          ON AND AS OF SUCH DAY, THE ISSUER AND THE SERVICER EACH HAS
PERFORMED ALL OF THE AGREEMENTS CONTAINED IN THIS AGREEMENT TO BE PERFORMED BY
SUCH PERSON AT OR PRIOR TO SUCH DAY;

 

(V)           NO LAW OR REGULATION SHALL PROHIBIT, AND NO ORDER, JUDGMENT OR
DECREE OF ANY FEDERAL, STATE OR LOCAL COURT OR GOVERNMENTAL BODY, AGENCY OR
INSTRUMENTALITY SHALL PROHIBIT OR ENJOIN, THE MAKING OF SUCH LOAN, REMITTANCE OF
COLLECTIONS OR INCREMENTAL FUNDING BY THE SUBCLASS A-2 NOTE PURCHASER IN
ACCORDANCE WITH THE PROVISIONS HEREOF;

 

(VI)          MCAFEE & TAFT SHALL HAVE DELIVERED TO THE PURCHASER’S AGENT ITS
WRITTEN OPINION, DATED THE APPLICABLE TRANSFER DATE, WHICH SHALL STATE THAT IT
MAY BE RELIED UPON BY SUBSEQUENT SUBCLASS A-2 NOTEHOLDERS, IN FORM AND SUBSTANCE
SATISFACTORY TO THE PURCHASER’S AGENT AND THE SUBCLASS A-2 NOTE PURCHASER, WITH
RESPECT TO FAA AND RECORDATION MATTERS; AND

 

(VII)         ON THE DATE OF SUCH TRANSACTION, THE PURCHASER’S AGENT SHALL HAVE
RECEIVED SUCH OTHER APPROVALS, OPINIONS OR DOCUMENTS AS THE PURCHASER’S AGENT
MAY REASONABLY REQUIRE.

 

10

--------------------------------------------------------------------------------


 


SECTION 3.03.  CONDITIONS PRECEDENT TO INITIAL FUNDING AND EACH INCREMENTAL
FUNDING.  THE INITIAL FUNDING AND EACH INCREMENTAL FUNDING ARE SUBJECT TO THE
CONDITION PRECEDENT, IN ADDITION TO THE CONDITIONS PRECEDENT SET FORTH IN
SECTION 3.02 HEREOF, THAT THE ISSUER SHALL HAVE DELIVERED, OR SHALL HAVE CAUSED
TO BE DELIVERED, TO EACH DESIGNATED RECIPIENT NAMED IN SCHEDULE G TO THE
INDENTURE SUPPLEMENT, EACH OF THE FUNDING DELIVERABLES SCHEDULED TO BE DELIVERED
THEREUNDER ON OR BEFORE THE FUNDING DATE OF SUCH FUNDING.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES


 


SECTION 4.01.  REPRESENTATIONS AND WARRANTIES OF THE ISSUER.  THE ISSUER
REPRESENTS (AS OF THE EFFECTIVE DATE AND AS OF EACH DATE ON WHICH A LOAN IS MADE
BY THE SUBCLASS A-2 NOTEHOLDERS PURSUANT TO THE SUPPLEMENT, UNLESS OTHERWISE
INDICATED) AND WARRANTS TO, AND AGREES WITH, THE SUBCLASS A-2 NOTE PURCHASER
THAT:


 

(I)            THE ISSUER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE, WITH ITS
CHIEF EXECUTIVE OFFICE LOCATED AT 2320 MARINSHIP WAY, SUITE 300, SAUSALITO,
CALIFORNIA 94965, AND HAS THE POWER TO OWN ITS ASSETS AND TO ENGAGE IN THE
ACTIVITIES IN WHICH IT IS PRESENTLY ENGAGED AND IS DULY QUALIFIED AND IN GOOD
STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP OF PROPERTY OR
THE CONDUCT OF ITS ACTIVITIES REQUIRES SUCH QUALIFICATION, IF THE FAILURE TO SO
QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION OF THE
ISSUER OR ON THE ENFORCEABILITY OF THE SUBCLASS A-2 NOTE OR THE ABILITY OF THE
ISSUER TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS TO WHICH IT IS A PARTY.  ONE HUNDRED PERCENT OF THE BENEFICIAL
OWNERSHIP OF THE ISSUER IS OWNED BY WILLIS LEASE FINANCE CORPORATION (“WLFC”). 
THE ISSUER HAS NO SUBSIDIARIES OTHER THAN WLFC FUNDING (IRELAND) LIMITED;

 

(II)           THE ISSUER HAS THE POWER, AUTHORITY AND LEGAL RIGHT TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS TO WHICH IT IS A PARTY (COLLECTIVELY, THE “ISSUER DOCUMENTS”); THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THE ISSUER DOCUMENTS BY THE ISSUER HAVE
BEEN DULY AUTHORIZED BY THE ISSUER BY ALL NECESSARY ACTION, THE ISSUER
DOCUMENTS, OTHER THAN THE SUBCLASS A-2 NOTES AND THE SUBCLASS B-2 NOTES, HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE ISSUER, AND EACH OF THE SUBCLASS A-2
NOTES AND THE SUBCLASS B-2 NOTES, WHEN ISSUED IN ACCORDANCE WITH THE TERMS
HEREOF AND OF THE INDENTURE AND THE SUPPLEMENT, WILL HAVE BEEN DULY EXECUTED AND
DELIVERED;

 

(III)          EACH OF THE ISSUER DOCUMENTS (OTHER THAN THE SUBCLASS A-2 NOTES
AND THE SUBCLASS B-2 NOTES), ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY
BY THE OTHER PARTIES THERETO, CONSTITUTES, AND THE SUBCLASS A-2 NOTES AND THE
SUBCLASS B-2 NOTES, WHEN ISSUED AND AUTHENTICATED IN ACCORDANCE WITH THE TERMS
OF THE INDENTURE, WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF THE
ISSUER, ENFORCEABLE AGAINST THE ISSUER IN ACCORDANCE WITH ITS TERMS, EXCEPT THAT
SUCH ENFORCEMENT MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS (WHETHER STATUTORY, REGULATORY OR DECISIONAL)
NOW OR HEREAFTER IN EFFECT RELATING TO CREDITORS’ RIGHTS

 

11

--------------------------------------------------------------------------------


 

GENERALLY AND (B) GENERAL PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW);

 

(IV)          THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE ISSUER
DOCUMENTS AND THE FULFILLMENT OF THE TERMS THEREIN WILL NOT CONFLICT WITH OR
RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF OR CONSTITUTE (WITH
OR WITHOUT NOTICE, LAPSE OF TIME OR BOTH) A DEFAULT UNDER THE CERTIFICATE OF
FORMATION OR LIMITED LIABILITY COMPANY AGREEMENT OF THE ISSUER, OR ANY
INDENTURE, AGREEMENT, MORTGAGE, DEED OF TRUST, COMMITMENT LETTER OR FUNDING
ARRANGEMENT WITH ANY LENDING INSTITUTION OR INVESTMENT BANK OR OTHER INSTRUMENT
TO WHICH THE ISSUER IS A PARTY OR BY WHICH IT IS BOUND, OR RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN, CLAIM OR ENCUMBRANCE UPON ANY OF ITS
PROPERTIES PURSUANT TO THE TERMS OF SUCH INDENTURE, AGREEMENT, MORTGAGE, DEED OF
TRUST, COMMITMENT LETTER OR FUNDING ARRANGEMENT WITH ANY LENDING INSTITUTION OR
INVESTMENT BANK OR OTHER SUCH INSTRUMENT, OTHER THAN AS CREATED PURSUANT TO THE
INDENTURE AND THE SUPPLEMENT, OR VIOLATE ANY LAW OR, ANY ORDER, RULE OR
REGULATION APPLICABLE TO THE ISSUER OF ANY COURT OR OF ANY FEDERAL OR STATE
REGULATORY BODY, ADMINISTRATIVE AGENCY OR OTHER GOVERNMENTAL INSTRUMENTALITY
HAVING JURISDICTION OVER THE ISSUER OR ANY OF ITS PROPERTIES AND THERE ARE NO
LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING OR, TO THE BEST KNOWLEDGE OF THE
ISSUER, THREATENED OR CONTEMPLATED THAT WOULD RESULT IN A MATERIAL MODIFICATION
OR REVOCATION THEREOF;

 

(V)           THERE ARE NO LITIGATION, PROCEEDINGS OR INVESTIGATIONS TO WHICH
THE ISSUER, OR ANY AFFILIATE OF THE ISSUER, IS A PARTY PENDING, OR, TO THE
KNOWLEDGE OF ISSUER, THREATENED, BEFORE ANY COURT, REGULATORY BODY,
ADMINISTRATIVE AGENCY OR OTHER TRIBUNAL OR GOVERNMENTAL INSTRUMENTALITY (A)
ASSERTING THE INVALIDITY OF THE CLASS B NOTES OR THE CLASS A NOTES OR THE OTHER
ISSUER DOCUMENTS, (B) SEEKING TO PREVENT THE ISSUANCE OF THE SUBCLASS A-2 NOTE
OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THE OTHER ISSUER
DOCUMENTS, OR (C) SEEKING ANY DETERMINATION OR RULING THAT WOULD MATERIALLY AND
ADVERSELY AFFECT THE PERFORMANCE BY THE ISSUER OF ITS OBLIGATIONS UNDER, OR THE
VALIDITY OR ENFORCEABILITY OF, THE CLASS B NOTES OR THE CLASS A NOTES OR THE
OTHER ISSUER DOCUMENTS;

 

(VI)          ALL APPROVALS, AUTHORIZATIONS, CONSENTS, ORDERS OR OTHER ACTIONS
OF ANY PERSON, CORPORATION OR OTHER ORGANIZATION, OR OF ANY COURT, GOVERNMENTAL
AGENCY OR BODY OR OFFICIAL, REQUIRED IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF THE ISSUER DOCUMENTS BY THE ISSUER AND WITH THE VALID AND PROPER
AUTHORIZATION, ISSUANCE AND SALE OF THE CLASS B NOTES AND THE CLASS A NOTES
PURSUANT TO THIS AGREEMENT, HAVE BEEN OR WILL BE TAKEN OR OBTAINED ON OR PRIOR
TO THE EFFECTIVE DATE;

 

(VII)         NO WRITTEN MATERIALS DELIVERED TO THE SUBCLASS A-2 NOTE PURCHASER
BY OR ON BEHALF OF THE ISSUER IN CONNECTION WITH THE SALE OF THE SUBCLASS A-2
NOTE CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT MISLEADING. 
THERE IS NO FACT PECULIAR TO THE ISSUER OR ANY AFFILIATE OF THE ISSUER OR, TO
THE KNOWLEDGE OF THE ISSUER, ANY LEASE AGREEMENT, LESSEE OR ENGINE WHICH THE
ISSUER HAS NOT DISCLOSED TO THE PURCHASER’S AGENT IN WRITING WHICH MATERIALLY
ADVERSELY AFFECTS OR, SO FAR AS THE ISSUER CAN NOW REASONABLY

 

12

--------------------------------------------------------------------------------


 

FORESEE, WILL MATERIALLY ADVERSELY AFFECT THE ABILITY OF THE ISSUER TO PERFORM
THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER RELATED DOCUMENTS;

 

(VIII)        EACH SUPPLEMENT TO THE LIST OF ENGINES WILL BE MADE AVAILABLE TO
THE PURCHASER’S AGENT BY THE ISSUER AND WILL BE COMPLETE AS OF THE DATE THEREOF
AND WILL INCLUDE AN ACCURATE (IN ALL MATERIAL RESPECTS) DESCRIPTION OF THE
ENGINES;

 

(IX)           THE REPRESENTATIONS AND WARRANTIES MADE BY THE ISSUER IN THE
ISSUER DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND THE SUBCLASS
A-2 NOTE PURCHASER SHALL BE ENTITLED TO RELY ON SUCH REPRESENTATIONS AND
WARRANTIES;

 

(X)            ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES PAYABLE BY THE
ISSUER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THE ISSUER DOCUMENTS,
THE PLEDGE OF THE COLLATERAL TO THE INDENTURE TRUSTEE, AND THE EXECUTION,
DELIVERY AND SALE OF THE CLASS B NOTES AND THE CLASS A NOTES, HAVE BEEN PAID;

 

(XI)           TO THE EXTENT THE EXCHANGE ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NONE OF THE TRANSACTIONS
CONTEMPLATED IN THE ISSUER DOCUMENTS (INCLUDING, WITHOUT LIMITATION THEREOF; THE
USE OF THE PROCEEDS FROM THE SALE OF THE SUBCLASS A-2 NOTE) WILL VIOLATE OR
RESULT IN A VIOLATION OF SECTION 7 OF THE EXCHANGE ACT, OR ANY REGULATIONS
ISSUED PURSUANT THERETO;

 

(XII)          CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT,
THE ISSUER IS EXECUTING NO OTHER NOTE PURCHASE AGREEMENT WITH RESPECT TO THE
SUBCLASS A-2 NOTE;

 

(XIII)         THE ISSUER IS NOT AN “INVESTMENT COMPANY” WITHIN THE MEANING OF
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;

 

(XIV)        FOR SO LONG AS THE SERIES 2002-1 CLASS A AND CLASS B NOTES ARE THE
ONLY NOTES OUTSTANDING UNDER THE INDENTURE, EACH OF THE INDENTURE AND THE
SUPPLEMENT NEED NOT BE QUALIFIED AS AN “INDENTURE” PURSUANT TO THE TERMS OF THE
TRUST INDENTURE ACT OF 1939, AS AMENDED;

 

(XV)         THE ISSUER HAS NOT TAKEN AND WILL NOT TAKE, DIRECTLY OR INDIRECTLY,
ANY ACTION, PROHIBITED BY RULES 101 AND 102 UNDER REGULATION M OF THE SECURITIES
AND EXCHANGE COMMISSION IN CONNECTION WITH THE OFFERING OF THE CLASS B NOTES AND
THE CLASS A NOTES;

 

(XVI)        TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NEITHER THE ISSUER NOR ANY
AFFILIATE (AS DEFINED IN RULE 501(B) OF REGULATION D UNDER THE SECURITIES ACT
(“REGULATION D”)) OF THE ISSUER HAS DIRECTLY, OR THROUGH ANY AGENT, INCLUDING,
WITHOUT LIMITATION, THE PURCHASER’S AGENT, (I) SOLD, OFFERED FOR SALE, SOLICITED
OFFERS TO BUY OR OTHERWISE NEGOTIATED IN RESPECT OF; ANY SECURITY (AS DEFINED IN
THE SECURITIES ACT) WHICH IS OR WILL BE INTEGRATED WITH THE SALE OF THE CLASS B
NOTES AND THE CLASS A NOTES IN A MANNER THAT WOULD RENDER THE ISSUANCE AND SALE
OF THE CLASS A NOTES OR THE CLASS B NOTES A VIOLATION OF THE SECURITIES ACT OR
REQUIRE THE REGISTRATION OF THE CLASS B NOTES OR THE CLASS A NOTES UNDER THE
SECURITIES ACT OR (II) ENGAGED IN ANY FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING

 

13

--------------------------------------------------------------------------------


 

(WITHIN THE MEANING OF REGULATION D) IN CONNECTION WITH THE OFFERING OF THE
CLASS B NOTES AND THE CLASS A NOTES;

 

(XVII)       TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, IT IS NOT NECESSARY IN
CONNECTION WITH THE OFFER, SALE AND DELIVERY OF THE CLASS B NOTES AND THE CLASS
A NOTES IN THE MANNER CONTEMPLATED BY THIS AGREEMENT OR THE SUBCLASS A-1 NOTE
PURCHASE AGREEMENT OR THE CLASS B NOTES IN THE MANNER CONTEMPLATED BY THE CLASS
B NOTE PURCHASE AGREEMENTS TO REGISTER THE CLASS B NOTES OR THE CLASS A NOTES
UNDER THE SECURITIES ACT ASSUMING THAT THE SUBCLASS A-2 NOTE PURCHASER IS AN
“ACCREDITED INVESTOR” AS DEFINED IN REGULATION D UNDER THE SECURITIES ACT;

 

(XVIII)      NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES, OR WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE, AN EARLY
AMORTIZATION EVENT UNDER, AND AS DEFINED IN, THE INDENTURE.  THE ISSUER IS NOT
IN VIOLATION OF ANY AGREEMENT, CHARTER INSTRUMENT, BYLAW OR OTHER INSTRUMENT TO
WHICH THEY ARE A PARTY OR BY WHICH THEY ARE OR MAY BE BOUND;

 

(XIX)         THE AGGREGATE AMOUNT OF SCHEDULED PAYMENTS PAYABLE BY THE LESSEES
UNDER THE LEASE AGREEMENTS DURING EACH COLLECTION PERIOD IS SUFFICIENT TO PAY
THE MONTHLY SERVICING FEE, AND THE PRINCIPAL AND INTEREST ON THE CLASS B NOTES
AND THE CLASS A NOTES, AS SUCH PAYMENTS BECOME DUE AND PAYABLE, IN ACCORDANCE
WITH THE INDENTURE;

 

(XX)          THE ISSUER AGREES THAT IT WILL NOT DIRECTLY OR INDIRECTLY, SELL OR
OFFER TO SELL THE CLASS B NOTES OR THE CLASS A NOTES OR SIMILAR SECURITY IN A
MANNER THAT WOULD RENDER THE ISSUANCE AND SALE OF THE CLASS B NOTES OR THE CLASS
A NOTES PURSUANT TO THIS AGREEMENT A VIOLATION OF SECTION 5 OF THE SECURITIES
ACT.

 


SECTION 4.02.  REPRESENTATIONS AND WARRANTIES AND AGREEMENTS OF WLFC.  WLFC
HEREBY REPRESENTS (AS OF THE EFFECTIVE DATE AND AS OF EACH DATE ON WHICH A LOAN
IS MADE BY A SUBCLASS A-2 NOTEHOLDER PURSUANT TO THE INDENTURE SUPPLEMENT,
UNLESS OTHERWISE INDICATED) AND WARRANTS TO, AND AGREES WITH, THE SUBCLASS A-2
NOTE PURCHASER THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES MADE BY WLFC IN THIS SUBCLASS
A-2 NOTE PURCHASE AGREEMENT, THE SUBCLASS A-1 NOTE PURCHASE AGREEMENT, THE CLASS
B NOTE PURCHASE AGREEMENTS, THE GUARANTY, THE CONTRIBUTION AND SALE AGREEMENT,
THE SERVICING AGREEMENT AND ANY OTHER RELATED DOCUMENT TO WHICH IT IS A PARTY
(COLLECTIVELY, THE “WLFC DOCUMENTS”) ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AND THE SUBCLASS A-2 NOTE PURCHASER SHALL BE ENTITLED TO RELY ON SUCH
REPRESENTATIONS AND WARRANTIES;

 

(II)           NO WRITTEN MATERIALS DELIVERED TO THE SUBCLASS A-2 NOTE PURCHASER
BY OR ON BEHALF OF WLFC IN CONNECTION WITH THE SALE OF THE CLASS B NOTES OR THE
CLASS A NOTES CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED THEREIN OR HEREIN NOT
MISLEADING.  THERE IS NO FACT PECULIAR TO WLFC OR ANY AFFILIATE OF WLFC OR, TO
THE KNOWLEDGE OF WLFC, ANY LEASE AGREEMENT, LESSEE OR ENGINE WHICH WLFC HAD NOT
DISCLOSED TO THE PURCHASER’S AGENT IN WRITING WHICH MATERIALLY AFFECTS ADVERSELY
OR, SO FAR AS WLFC CAN NOW REASONABLY FORESEE, WILL

 

14

--------------------------------------------------------------------------------


 

MATERIALLY AFFECT ADVERSELY THE ABILITY OF WLFC TO PERFORM THE TRANSACTIONS
CONTEMPLATED HEREBY AND BY THE BASE INDENTURE, THE INDENTURE SUPPLEMENT, THE
SERVICING AGREEMENT, THE CLASS B NOTES OR THE CLASS A NOTES;

 

(III)          ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES PAYABLE BY WLFC ON
OR PRIOR TO THE EFFECTIVE DATE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF
THE WLFC DOCUMENTS, HAVE BEEN, OR WILL BE, PAID ON OR PRIOR TO THE EFFECTIVE
DATE;

 

(IV)          TO THE EXTENT THAT THE EXCHANGE ACT MAY BE DEEMED TO APPLY TO THE
CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NONE OF THE TRANSACTIONS
CONTEMPLATED HEREIN, IN THE SUBCLASS A-1 NOTE PURCHASE AGREEMENT OR IN THE CLASS
B NOTE PURCHASE AGREEMENTS (INCLUDING, WITHOUT LIMITATION THEREOF, THE USE OF
THE PROCEEDS FROM THE SALE OF THE CLASS B NOTES AND THE CLASS A NOTES) WILL
VIOLATE OR RESULT IN A VIOLATION OF SECTION 7 OF THE EXCHANGE ACT OR ANY
REGULATIONS ISSUED PURSUANT THERETO INCLUDING, WITHOUT LIMITATION, REGULATIONS
T, U AND X OF THE FEDERAL RESERVE BOARD, 12 C.F.R., CHAPTER II.  WLFC WILL NOT
USE ANY DISTRIBUTION FROM THE ISSUER OF PROCEEDS RECEIVED BY THE ISSUER FROM THE
SALE OF THE CLASS B NOTES AND THE CLASS A NOTES TO PURCHASE OR CARRY, DIRECTLY
OR INDIRECTLY, MARGIN STOCK;

 

(V)           NO EVENT HAS OCCURRED AND IS CONTINUING THAT CONSTITUTES, OR WITH
THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH WOULD CONSTITUTE A SERVICER
EVENT OF DEFAULT OR AN EARLY AMORTIZATION EVENT UNDER, AND AS DEFINED IN, THE
SERVICING AGREEMENT OR THE INDENTURE, RESPECTIVELY.  WLFC IS NOT IN VIOLATION IN
ANY MATERIAL RESPECT OF ANY TERM OF ANY AGREEMENT, CHARTER INSTRUMENT, BYLAW OR
OTHER INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS OR MAY BE BOUND;

 

(VI)          THE AGGREGATE AMOUNT OF SCHEDULED PAYMENTS PAYABLE BY THE LESSEES
UNDER THE LEASE AGREEMENTS DURING EACH COLLECTION PERIOD IS SUFFICIENT TO COVER
THE MONTHLY SERVICING FEE, AND PAY THE PRINCIPAL AND INTEREST ON THE CLASS B
NOTES AND THE CLASS A NOTES, AS SUCH PAYMENTS BECOME DUE AND PAYABLE, IN
ACCORDANCE WITH THE INDENTURE; AND

 

(VII)         TO THE EXTENT THAT THE SECURITIES ACT MAY BE DEEMED TO APPLY TO
THE CLASS B NOTES AND THE CLASS A NOTES AND THE LOANS, NEITHER WLFC NOR ANY
AFFILIATE (AS DEFINED IN RULE 501(B) OF REGULATION D) OF WLFC HAS DIRECTLY, OR
THROUGH ANY AGENT, INCLUDING, WITHOUT LIMITATION, THE PURCHASER’S AGENT, (I)
SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR OTHERWISE NEGOTIATED IN
RESPECT OF, ANY SECURITY (AS DEFINED IN THE SECURITIES ACT) WHICH IS OR WILL BE
INTEGRATED WITH THE SALE OF THE CLASS B NOTES AND THE CLASS A NOTES IN A MANNER
THAT WOULD RENDER THE ISSUANCE AND SALE OF THE CLASS B NOTES AND THE CLASS A
NOTES A VIOLATION OF THE SECURITIES ACT OR REQUIRE THE REGISTRATION OF THE CLASS
B NOTES AND THE CLASS A NOTES UNDER THE SECURITIES ACT OR (II) ENGAGED IN ANY
FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF
REGULATION D) IN CONNECTION WITH THE OFFERING OF THE CLASS B NOTES AND THE CLASS
A NOTES.  IT IS NOT NECESSARY IN CONNECTION WITH THE OFFER, SALE AND DELIVERY OF
THE CLASS B NOTES OR THE CLASS A NOTES TO REGISTER THE CLASS B NOTES OR THE
CLASS A NOTES UNDER THE SECURITIES ACT.

 

15

--------------------------------------------------------------------------------


 


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Subclass A-2 Note Purchaser hereby makes the following representations and
warranties as to itself to the Issuer as of the Effective Date:

 


SECTION 5.01.  ORGANIZATION.  THE SUBCLASS A-2 NOTE PURCHASER HAS BEEN DULY
ORGANIZED AND IS VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION UNDER
THE LAWS OF ITS JURISDICTION OF INCORPORATION, WITH POWER AND AUTHORITY TO OWN
ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS NOW ENGAGED, AND THE
SUBCLASS A-2 NOTE PURCHASER IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH STATE OF THE UNITED STATES WHERE THE NATURE OF ITS BUSINESS
REQUIRES IT TO BE SO QUALIFIED.


 


SECTION 5.02.  AUTHORITY, ETC.  THE SUBCLASS A-2 NOTE PURCHASER HAS ALL
REQUISITE POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER
THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT AND TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE EXECUTION AND DELIVERY BY THE SUBCLASS A-2 NOTE
PURCHASER OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT AND THE CONSUMMATION BY
THE SUBCLASS A-2 NOTE PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE
BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART
OF THE SUBCLASS A-2 NOTE PURCHASER.  THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT
HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE SUBCLASS A-2 NOTE
PURCHASER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE SUBCLASS
A-2 NOTE PURCHASER, ENFORCEABLE AGAINST THE SUBCLASS A-2 NOTE PURCHASER IN
ACCORDANCE WITH ITS TERMS, SUBJECT AS TO ENFORCEMENT TO BANKRUPTCY,
REORGANIZATION, INSOLVENCY, MORATORIUM AND OTHER SIMILAR LAWS OF GENERAL
APPLICABILITY RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL
PRINCIPLES OF EQUITY.  NEITHER THE EXECUTION AND DELIVERY BY THE SUBCLASS A-2
NOTE PURCHASER OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT NOR THE CONSUMMATION
BY THE SUBCLASS A-2 NOTE PURCHASER OF ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY, NOR THE FULFILLMENT BY THE SUBCLASS A-2 NOTE PURCHASER OF THE TERMS
HEREOF, WILL CONFLICT WITH, OR VIOLATE, RESULT IN A BREACH OF OR CONSTITUTE A
DEFAULT UNDER (I) ANY TERM OR PROVISION OF THE ARTICLES OF INCORPORATION OR
BY-LAWS OF THE SUBCLASS A-2 NOTE PURCHASER OR ANY GOVERNMENTAL RULE APPLICABLE
TO THE SUBCLASS A-2 NOTE PURCHASER OR (II) ANY TERM OR PROVISION OF ANY
INDENTURE OR OTHER AGREEMENT OR INSTRUMENT, TO WHICH THE SUBCLASS A-2 NOTE
PURCHASER IS A PARTY OR BY WHICH THE SUBCLASS A-2 NOTE PURCHASER OR ANY PORTION
OF ITS PROPERTIES ARE BOUND.  NO GOVERNMENTAL ACTION WHICH HAS NOT BEEN OBTAINED
IS REQUIRED BY OR WITH RESPECT TO THE SUBCLASS A-2 NOTE PURCHASER IN CONNECTION
WITH THE EXECUTION AND DELIVERY OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT BY
THE SUBCLASS A-2 NOTE PURCHASER OR THE CONSUMMATION BY THE SUBCLASS A-2 NOTE
PURCHASER OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


SECTION 5.03.  SECURITIES ACT.


 


(A)           THE SUBCLASS A-2 NOTE PURCHASED BY THE SUBCLASS A-2 NOTE PURCHASER
PURSUANT TO THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT WILL BE ACQUIRED FOR
INVESTMENT ONLY AND NOT WITH A VIEW TO ANY PUBLIC DISTRIBUTION THEREOF, AND THE
SUBCLASS A-2 NOTE PURCHASER WILL NOT OFFER TO SELL OR OTHERWISE DISPOSE OF ITS
SUBCLASS A-2 NOTE (OR ANY INTEREST THEREIN) IN VIOLATION OF ANY OF THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY APPLICABLE STATE OR OTHER
SECURITIES LAWS.  THE SUBCLASS A-2 NOTE PURCHASER ACKNOWLEDGES THAT IT HAS NO
RIGHT TO REQUIRE


 

16

--------------------------------------------------------------------------------


 


THE ISSUER TO REGISTER THE SUBCLASS A-2 NOTE UNDER THE SECURITIES ACT OR ANY
OTHER SECURITIES LAW.  THE SUBCLASS A-2 NOTE PURCHASER AGREES THAT THE SUBCLASS
A-2 NOTE MAY NOT BE REOFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE SECURITIES ACT AND TO A PERSON THAT THE SUBCLASS A-2 NOTE
PURCHASER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE
MEANING OF  RULE 144A (A “QIB”) PURCHASING FOR ITS OWN ACCOUNT OR A QIB
PURCHASING FOR THE ACCOUNT OF A QIB, AND WHOM THE HOLDER HAS INFORMED, IN EACH
CASE, THAT THE REOFFER, RESALE OR PLEDGE OR OTHER TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A UNDER THE SECURITIES ACT.  NEITHER THE SUBCLASS A-2 NOTE
PURCHASER NOR ANY OF THEIR AFFILIATES NOR ANY PERSONS ACTING ON THEIR BEHALF
HAVE ENGAGED OR WILL ENGAGE IN ANY GENERAL SOLICITATION OR GENERAL ADVERTISING
WITH RESPECT TO THE SUBCLASS A-2 NOTE.


 


(B)           THE SUBCLASS A-2 NOTE PURCHASER IS AWARE OF THE FOLLOWING:  (I)
THERE ARE SIGNIFICANT RESTRICTIONS ON AND CONDITIONS TO THE TRANSFERABILITY OF
THE SUBCLASS A-2 NOTE (AND THE SUBCLASS A-2 NOTE WILL BEAR LEGENDS REFERRING TO
SUCH RESTRICTIONS) AND THERE IS NO MARKET FOR THE SUBCLASS A-2 NOTE AND NO
MARKET IS EXPECTED TO DEVELOP FOR THE SUBCLASS A-2 NOTE, AND ACCORDINGLY, IT MAY
NOT BE POSSIBLE FOR A SUBCLASS A-2 NOTE PURCHASER TO LIQUIDATE THE SUBCLASS A-2
NOTE PURCHASER’S INVESTMENT IN THE SUBCLASS A-2 NOTE; (II) NO GOVERNMENTAL
AGENCY HAS MADE ANY FINDINGS AS TO THE FAIRNESS OF THE TERMS OF THIS AGREEMENT
OR THE TERMS AND CONDITIONS OF THE SUBCLASS A-2 NOTE; (III) THERE ARE NUMEROUS
RISKS AND UNCERTAINTIES INVOLVED IN THE SUBCLASS A-2 NOTE PURCHASER’S
ACQUISITION OF THE SUBCLASS A-2 NOTE AND THE SUBCLASS A-2 NOTE PURCHASER HAS
BEEN ADVISED OF AND UNDERSTANDS SUCH RISKS AND UNCERTAINTIES; AND (IV) ANY
PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE AVAILABLE TO THE SUBCLASS A-2
NOTE PURCHASER ARE BASED ON ESTIMATES, ASSUMPTIONS, AND FORECASTS WHICH MAY
PROVE TO BE INCORRECT; AND NO ASSURANCE IS GIVEN THAT ACTUAL RESULTS WILL
CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE VARIOUS PROJECTIONS.


 


(C)           EACH SUBCLASS A-2 NOTE PURCHASER (AS TO ITSELF) HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF AN INVESTMENT IN THE SUBCLASS A-2 NOTE AND HAS CAREFULLY
CONSIDERED THE SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS DETERMINED
THAT THE SUBCLASS A-2 NOTE ARE A SUITABLE INVESTMENT.  THE SUBCLASS A-2 NOTE
PURCHASER HAS RECEIVED AND CAREFULLY READ THE TRANSACTION DOCUMENTS AND THE
SUBCLASS A-2 NOTE PURCHASER CONFIRMS THAT ALL DOCUMENTS, RECORDS AND BOOKS
PERTAINING TO THE SUBCLASS A-2 NOTE, THE ISSUER AND ITS ASSETS AND THE OTHER
PARTIES TO THE TRANSACTION DOCUMENTS WHICH ARE RELEVANT TO THE SUBCLASS A-2 NOTE
PURCHASER’S INVESTMENT DECISION HAVE BEEN MADE AVAILABLE TO THE SUBCLASS A-2
NOTE PURCHASER.  THE SUBCLASS A-2 NOTE PURCHASER IS CAPABLE OF BEARING THE RISKS
AND BURDENS OF ITS INVESTMENT IN THE SUBCLASS A-2 NOTE AND IS AWARE THAT AN
EARLY REDEMPTION OF THE SUBCLASS A-2 NOTE MAY OCCUR AND THAT NO PREMIUM WILL BE
PAID UPON ANY EARLY REDEMPTION.


 


SECTION 5.04.  INVESTMENT COMPANY ACT.


 


(A)           NEITHER OF THE SUBCLASS A-2 NOTE PURCHASER NOR THE PURCHASER’S
AGENT IS REQUIRED TO REGISTER AS AN “INVESTMENT COMPANY” NOR IS EITHER OF THE
SUBCLASS A-2 NOTE PURCHASER OR THE PURCHASER’S AGENT CONTROLLED BY AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT.


 

17

--------------------------------------------------------------------------------


 

(b)           The Subclass A-2 Note Purchaser and the Purchaser’s Agent
acknowledge that the Issuer has not registered as an investment company under
the Investment Company Act.  In connection with the exclusion of the Issuer from
classification as an investment company under the Investment Company Act, the
Subclass A-2 Note Purchaser represents that it constitutes no more than seven
“beneficial owners” of the Subclass A-2 Note for purposes of Section 3(c)(1) of
the Investment Company Act.  Such Subclass A-2 Note Purchaser further represents
that:  (i) it is investing no more than 40% of its assets in the Subclass A-2
Note; (ii) it was not formed for the purpose of investing in the Subclass A-2
Note; (iii) (a) the shareholders, partners or other holders of equity or
beneficial interests in the Subclass A-2 Note Purchaser are not able to decide
individually whether to acquire the Subclass A-2 Note or to determine the extent
of such acquisition and (b) it is not a defined contribution or similar benefit
plan that allows participants to determine whether or how much will be invested
in investments on their behalf; (iv) it is acquiring the Subclass A-2 Note in a
principal amount of not less than the minimum denominations set forth in the
Indenture; and (v) it is acquiring the Subclass A-2 Note for investment and not
for sale in connection with any distribution thereof.  Such Subclass A-2 Note
Purchaser further understands and agrees that it will not permitted to transfer
any or all of the Subclass A-2 Note or any interest therein unless the Issuer
has consented to such transfer and the transferee has delivered to the Issuer
and the Indenture Trustee an investment letter making representations and
warranties substantially the same as the foregoing representations and
warranties in this Section 5.04(b).  The Issuer will not consent to any proposed
transfer which, after giving effect to such proposed transfer, would result in
the Issuer’s outstanding securities being owned by more than 100 beneficial
owners for purposes of Section 3(c)(1) of the Investment Company Act; and,
except as provided in Section 5.05 of this Agreement, it will not hold the
Subclass A-2 Note for the benefit of any person or account and it will be the
sole beneficial owner of the Subclass A-2 Note for all purposes and it will not
sell participation interests therein or enter into any arrangement pursuant to
which any other person or account shall be entitled to a beneficial interest in
the Subclass A-2 Note.


 

18

--------------------------------------------------------------------------------


 


SECTION 5.05.  PLEDGE TO LIQUIDITY PROVIDERS.  THE ISSUER RECOGNIZES THE
OBLIGATIONS OF THE SUBCLASS A-2 NOTE PURCHASER UNDER THE TERMS OF THE LIQUIDITY
AGREEMENT AND HEREBY CONSENTS TO THE TRANSFER OF THE SUBCLASS A-2 NOTES TO THE
LIQUIDITY PROVIDERS WHEN REQUIRED AND IN ACCORDANCE WITH THE TERMS OF THE
LIQUIDITY AGREEMENT; PROVIDED THAT EACH OF THE LIQUIDITY PROVIDERS SHALL BE A
QIB, EACH LIQUIDITY PROVIDER SHALL BE ONLY ONE BENEFICIAL OWNER OF THE SUBCLASS
A-2 NOTES FOR PURPOSES OF THE INVESTMENT COMPANY ACT AND THAT THE TOTAL NUMBER
OF LIQUIDITY PROVIDERS SHALL NOT AT ANY TIME EXCEED 10, AND EACH LIQUIDITY
PROVIDER SHALL HAVE DELIVERED TO THE ISSUER AND THE INDENTURE TRUSTEE ON OR
BEFORE THE LATER OF THE DATE HEREOF AND THE DATE ON WHICH IT FIRST BECOMES A
LIQUIDITY PROVIDER, AN INVESTMENT LETTER MAKING REPRESENTATIONS AND WARRANTIES
SUBSTANTIALLY IDENTICAL TO THOSE SET FORTH IN THE FORM OF EXHIBIT B TO THE
INDENTURE.  IF AT ANY TIME THE NUMBER OF LIQUIDITY PROVIDERS SHALL EXCEED ONE,
THE PURCHASER’S AGENT SHALL NOTIFY THE ISSUER AND THE INDENTURE TRUSTEE OF THE
ADDITIONAL LIQUIDITY PROVIDERS AND THAT EACH SUCH  LIQUIDITY PROVIDER REPRESENTS
ONLY ONE BENEFICIAL OWNER FOR THE PURPOSES OF THE INVESTMENT COMPANY ACT. 
TRANSFERS OF THE SUBCLASS A-2 NOTES UNDER THE TERMS OF THE LIQUIDITY AGREEMENT
SHALL BE SUBJECT TO THE TERMS OF THIS SECTION 5.05, BUT SHALL NOT OTHERWISE BE
SUBJECT TO THE TRANSFER RESTRICTIONS SET FORTH IN THE INDENTURE.


 


ARTICLE VI
COVENANTS OF THE ISSUER


 


SECTION 6.01.  [RESERVED].


 


SECTION 6.02.  INFORMATION FROM THE ISSUER.  SO LONG AS THE SUBCLASS A-2 NOTE
PURCHASER SHALL OWN THE SUBCLASS A-2 NOTE, THE ISSUER WILL FURNISH TO THE
SUBCLASS A-2 NOTE PURCHASER AND THE PURCHASER’S AGENT:


 


(A)           A COPY OF EACH CERTIFICATE, REPORT, STATEMENT, NOTICE OR OTHER
COMMUNICATION (OTHER THAN INVESTMENT INSTRUCTIONS) FURNISHED BY OR ON BEHALF OF
THE ISSUER TO THE INDENTURE TRUSTEE UNDER THE INDENTURE CONCURRENTLY THEREWITH,
AND PROMPTLY AFTER RECEIPT THEREOF, A COPY OF EACH NOTICE, DEMAND OR OTHER
COMMUNICATION RECEIVED BY OR ON BEHALF OF THE ISSUER UNDER THE INDENTURE;


 


(B)           SUCH OTHER INFORMATION, DOCUMENTS, RECORDS OR REPORTS RESPECTING
THE COLLATERAL OR THE ISSUER, AS THE SUBCLASS A-2 NOTE PURCHASER OR PURCHASER’S
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST WITHOUT UNREASONABLE EXPENSE TO
THE ISSUER;


 


(C)           SUCH PUBLICLY AVAILABLE INFORMATION, DOCUMENTS, RECORDS OR REPORTS
RESPECTING THE ISSUER OR THE CONDITION OR OPERATIONS, FINANCIAL OR OTHERWISE OF
THE ISSUER AS THE SUBCLASS A-2 NOTE PURCHASER OR PURCHASER’S AGENT MAY FROM TIME
TO TIME REASONABLY REQUEST;


 


(D)           AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS
AFTER THE OCCURRENCE THEREOF, NOTICE OF (I) THE OCCURRENCE OF ANY EVENT OF
DEFAULT, (II) THE OCCURRENCE OF ANY EARLY AMORTIZATION EVENT, (III) ANY FACT,
CONDITION OR EVENT WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR
BOTH, WOULD BECOME AN EVENT OF DEFAULT, (IV) ANY FACT, CONDITION OR EVENT WHICH,
WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME OR BOTH, WOULD BECOME AN EARLY
AMORTIZATION EVENT, (V) THE FAILURE OF THE ISSUER TO OBSERVE ANY OF ITS MATERIAL
UNDERTAKINGS UNDER THE DEAL DOCUMENTS OR (VI) ANY CHANGE IN THE STATUS OR
CONDITION OF THE ISSUER OR THE SERVICER THAT


 

19

--------------------------------------------------------------------------------


 


WOULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE ISSUER’S OR THE SERVICER’S
ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE DEAL DOCUMENTS; AND


 


(E)           ON OR BEFORE APRIL 30 OF EACH YEAR, BEGINNING APRIL 30, 2003, THE
REPORT REQUIRED TO BE DELIVERED BY THE SERVICER PURSUANT TO SECTION 5.10 OF THE
SERVICING AGREEMENT.


 


SECTION 6.03.  ACCESS TO INFORMATION.  SO LONG AS THE SUBCLASS A-2 NOTE
PURCHASER SHALL OWN ANY NOTES, THE ISSUER WILL, AT ANY TIME AND FROM TIME TO
TIME DURING REGULAR BUSINESS HOURS, ON REASONABLE NOTICE TO THE ISSUER, PERMIT
THE SUBCLASS A-2 NOTE PURCHASER OR THE PURCHASER’S AGENT, OR ITS AGENTS OR
REPRESENTATIVES TO:


 


(A)           EXAMINE ALL BOOKS, RECORDS AND DOCUMENTS (INCLUDING COMPUTER TAPES
AND DISKS) IN THE POSSESSION OR UNDER THE CONTROL OF THE ISSUER RELATING TO THE
COLLATERAL, AND


 


(B)           VISIT THE OFFICES AND PROPERTY OF THE ISSUER FOR THE PURPOSE OF
EXAMINING THE MATERIALS DESCRIBED IN CLAUSE (A) ABOVE.


 

Except as provided in Section 10.05 hereof, any information obtained by the
Subclass A-2 Note Purchaser or the Purchaser’s Agent pursuant to this Section
6.03 shall be held in confidence by the Subclass A-2 Note Purchaser or
Purchaser’s Agent unless such information (i) has become available to the
public, (ii) is required or requested by any Governmental Authority or in any
court proceeding, or (iii) is required by any Governmental Rule to be disclosed
or otherwise made available and, in the case of (ii) and (iii) such disclosure
shall be only to the extent required.

 


SECTION 6.04.  SECURITY INTERESTS; FURTHER ASSURANCES.  THE ISSUER WILL TAKE ALL
ACTION NECESSARY TO MAINTAIN THE INDENTURE TRUSTEE’S FIRST PRIORITY PERFECTED
SECURITY INTEREST IN THE COLLATERAL.


 


SECTION 6.05.  COVENANTS.  THE ISSUER WILL DULY OBSERVE AND PERFORM EACH OF ITS
COVENANTS SET FORTH IN THE INDENTURE.


 


SECTION 6.06.  SECURITIES ACT.  THE ISSUER AGREES NOT TO SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE SALE OF THE
CLASS B NOTES AND THE CLASS A NOTES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE TO THE CLASS B NOTE PURCHASERS
AND THE CLASS A NOTE PURCHASERS OF THE CLASS B NOTES AND THE CLASS A NOTES,
RESPECTIVELY.


 


ARTICLE VII
MUTUAL COVENANTS AND AGREEMENTS


 


SECTION 7.01.  LEGAL CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT.  THE
SUBCLASS A-2 NOTE PURCHASER, THE PURCHASER’S AGENT, THE ISSUER, AND THE SERVICER
WILL TAKE ALL REASONABLE ACTIONS NECESSARY TO COMPLY PROMPTLY WITH ALL LEGAL
REQUIREMENTS WHICH MAY BE IMPOSED ON ANY OF THEM WITH RESPECT TO THE CONDITIONS
TO THE MAKING OF ANY LOANS HEREUNDER (INCLUDING SATISFACTION OF THE CONDITIONS
CONTAINED IN THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT), AND WILL PROMPTLY
COOPERATE WITH AND FURNISH INFORMATION TO ONE ANOTHER IN


 

20

--------------------------------------------------------------------------------


 


CONNECTION WITH ANY SUCH LEGAL REQUIREMENTS.  THE SUBCLASS A-2 NOTE PURCHASER,
THE PURCHASER’S AGENT, THE ISSUER, AND THE SERVICER WILL TAKE ALL REASONABLE
ACTION NECESSARY TO OBTAIN (AND WILL COOPERATE WITH ONE ANOTHER IN OBTAINING)
ANY CONSENT, AUTHORIZATION, PERMIT, LICENSE, FRANCHISE, ORDER OR APPROVAL OF, OR
ANY EXEMPTION BY, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON, REQUIRED TO BE
OBTAINED OR MADE BY IT IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT.


 


SECTION 7.02.  EXPENSES AND FEES.  SUBJECT TO SECTION 10.10, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN, ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THE ENTERING INTO THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE PAID BY THE ISSUER.


 


SECTION 7.03.  MUTUAL OBLIGATIONS.  ON AND AFTER THE DATE OF THIS SUBCLASS A-2
NOTE PURCHASE AGREEMENT, THE SUBCLASS A-2 NOTE PURCHASER, THE PURCHASER’S AGENT,
THE ISSUER AND THE SERVICER WILL DO, EXECUTE AND PERFORM ALL SUCH OTHER ACTS,
DEEDS AND DOCUMENTS AS THE OTHER PARTY MAY FROM TIME TO TIME REASONABLY REQUIRE
IN ORDER TO CARRY OUT THE INTENT OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT.


 


ARTICLE VIII
INDEMNIFICATION


 


SECTION 8.01.  INDEMNIFICATION BY THE ISSUER.  THE ISSUER AGREES TO INDEMNIFY
AND HOLD HARMLESS THE SUBCLASS A-2 NOTE PURCHASER AND THE PURCHASER’S AGENT, THE
SHEFFIELD PURCHASERS (INCLUDING ANY PERSONS, WHO ARE PARTICIPANTS WITH ANY SUCH
SHEFFIELD PURCHASERS), AND ANY OTHER OWNERS AND ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES, ASSIGNEES AND
AFFILIATES (EACH AN “INDEMNIFIED PARTY”) AGAINST ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES (INCLUDING LEGAL AND ACCOUNTING FEES)
(COLLECTIVELY, “LOSSES”), AS INCURRED (PAYABLE PROMPTLY UPON WRITTEN REQUEST),
FOR OR ON ACCOUNT OF OR ARISING FROM OR IN CONNECTION WITH ANY BREACH OF ANY
REPRESENTATION, WARRANTY OR COVENANT OF THE ISSUER IN THIS SUBCLASS A-2 NOTE
PURCHASE AGREEMENT OR IN ANY CERTIFICATE OR OTHER WRITTEN MATERIAL DELIVERED
PURSUANT HERETO; PROVIDED, HOWEVER, THAT THE ISSUER SHALL NOT BE SO REQUIRED TO
INDEMNIFY ANY SUCH PERSON OR OTHERWISE BE LIABLE TO ANY SUCH PERSON HEREUNDER
FOR ANY LOSSES ARISING FROM SUCH PERSON’S NEGLIGENCE, WILLFUL MISCONDUCT OR BAD
FAITH. NOTWITHSTANDING THE FOREGOING, THE ISSUER SHALL NOT BE LIABLE FOR ANY
SETTLEMENT OF ANY PROCEEDING EFFECTED WITHOUT ITS WRITTEN CONSENT


 


SECTION 8.02.  PROCEDURE.  IN ORDER FOR ANY INDEMNIFIED PARTY TO BE ENTITLED TO
ANY INDEMNIFICATION PROVIDED FOR UNDER THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT
IN RESPECT OF, ARISING OUT OF, OR INVOLVING A CLAIM MADE BY ANY PERSON AGAINST
THE INDEMNIFIED PARTY (A “THIRD PARTY CLAIM”), SUCH INDEMNIFIED PARTY MUST
NOTIFY THE ISSUER IN WRITING OF THE THIRD PARTY CLAIM WITHIN FIVE BUSINESS DAYS
OF RECEIPT OF A SUMMONS, COMPLAINT OR OTHER NOTICE OF THE COMMENCEMENT OF
LITIGATION AND WITHIN TEN BUSINESS DAYS AFTER RECEIPT BY SUCH INDEMNIFIED PARTY
OF ANY OTHER WRITTEN NOTICE OF THE THIRD PARTY CLAIM.  THEREAFTER, THE
INDEMNIFIED PARTY SHALL DELIVER TO THE ISSUER, WITHIN A REASONABLE TIME AFTER
THE INDEMNIFIED PARTY’S RECEIPT THEREOF, COPIES OF ALL NOTICES AND DOCUMENTS
(INCLUDING COURT PAPERS) RECEIVED BY THE INDEMNIFIED PARTY RELATING TO THE THIRD
PARTY CLAIM.


 

21

--------------------------------------------------------------------------------


 


SECTION 8.03.  DEFENSE OF CLAIMS.  IF A THIRD PARTY CLAIM IS MADE AGAINST AN
INDEMNIFIED PARTY, (A) THE ISSUER WILL BE ENTITLED TO PARTICIPATE IN THE DEFENSE
THEREOF AND, (B) IF IT SO CHOOSES, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL
SELECTED BY THE ISSUER, PROVIDED THAT IN CONNECTION WITH SUCH ASSUMPTION (I)
SUCH COUNSEL IS NOT REASONABLY OBJECTED TO BY THE INDEMNIFIED PARTY AND (II) THE
ISSUER FIRST ADMITS IN WRITING ITS LIABILITY TO INDEMNIFY THE INDEMNIFIED PARTY
WITH RESPECT TO ALL ELEMENTS OF SUCH CLAIM IN FULL.  SHOULD THE ISSUER SO ELECT
TO ASSUME THE DEFENSE OF A THIRD PARTY CLAIM, NONE OF THE ISSUER WILL BE LIABLE
TO THE INDEMNIFIED PARTY FOR ANY LEGAL EXPENSES SUBSEQUENTLY INCURRED BY THE
INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE THEREOF.  IF THE ISSUER ELECTS
TO ASSUME THE DEFENSE OF A THIRD PARTY CLAIM, THE INDEMNIFIED PARTY WILL (I)
COOPERATE IN ALL REASONABLE RESPECTS WITH THE ISSUER IN CONNECTION WITH SUCH
DEFENSE AND (II) NOT ADMIT ANY LIABILITY WITH RESPECT TO, OR SETTLE, COMPROMISE
OR DISCHARGE, SUCH THIRD PARTY CLAIM WITHOUT THE ISSUER’S PRIOR WRITTEN
CONSENT.  IF THE ISSUER SHALL ASSUME THE DEFENSE OF ANY THIRD PARTY CLAIM, THE
INDEMNIFIED PARTY SHALL BE ENTITLED TO PARTICIPATE IN (BUT NOT CONTROL) SUCH
DEFENSE WITH ITS OWN COUNSEL AT ITS OWN EXPENSE.  IF THE ISSUER DOES NOT ASSUME
THE DEFENSE OF ANY SUCH THIRD PARTY CLAIM, THE INDEMNIFIED PARTY MAY DEFEND THE
SAME IN SUCH MANNER AS IT MAY DEEM APPROPRIATE, INCLUDING SETTLING SUCH CLAIM OR
LITIGATION AFTER GIVING NOTICE TO THE ISSUER OF SUCH TERMS AND, THE ISSUER WILL
PROMPTLY REIMBURSE THE INDEMNIFIED PARTY UPON WRITTEN REQUEST.


 


ARTICLE IX
THE PURCHASER’S AGENT


 


SECTION 9.01.  AUTHORIZATION AND ACTION.  EACH OWNER HEREBY ACCEPTS THE
APPOINTMENT OF BARCLAYS BANK PLC, AS PURCHASER’S AGENT HEREUNDER, AND AUTHORIZES
THE PURCHASER’S AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE
SUCH POWERS AS ARE DELEGATED TO THE PURCHASER’S AGENT BY THE TERMS HEREOF,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO.  THE PURCHASER’S
AGENT RESERVES THE RIGHT, IN ITS SOLE DISCRETION, TO TAKE ANY ACTIONS, EXERCISE
ANY RIGHTS OR REMEDIES UNDER THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT OR THE
REVOLVING ASSET PURCHASE AGREEMENT AND ANY RELATED AGREEMENTS AND DOCUMENTS. 
EXCEPT FOR ACTIONS WHICH THE PURCHASER’S AGENT IS EXPRESSLY REQUIRED TO TAKE
PURSUANT TO THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT, THE PURCHASER’S AGENT
SHALL NOT BE REQUIRED TO TAKE ANY ACTION WHICH EXPOSES THE PURCHASER’S AGENT TO
PERSONAL LIABILITY OR WHICH IS CONTRARY TO APPLICABLE LAW UNLESS THE PURCHASER’S
AGENT SHALL RECEIVE FURTHER ASSURANCES TO ITS SATISFACTION FROM THE OWNERS OF
THE INDEMNIFICATION OBLIGATIONS UNDER SECTION 9.04 HEREOF AGAINST ANY AND ALL
LIABILITY AND EXPENSE WHICH MAY BE INCURRED IN TAKING OR CONTINUING TO TAKE SUCH
ACTION.  THE PURCHASER’S AGENT AGREES TO GIVE TO EACH OWNER PROMPT NOTICE OF
EACH NOTICE AND DETERMINATION GIVEN TO IT BY THE ISSUER, THE SERVICER AND THE
INDENTURE TRUSTEE, PURSUANT TO THE TERMS OF THIS SUBCLASS A-2 NOTE PURCHASE
AGREEMENT OR THE INDENTURE.  SUBJECT TO SECTION 9.06 HEREOF, THE APPOINTMENT AND
AUTHORITY OF THE PURCHASER’S AGENT HEREUNDER SHALL TERMINATE UPON THE PAYMENT TO
(A) EACH SHEFFIELD OWNER OF ALL AMOUNTS OWING TO SUCH OWNER HEREUNDER AND (B)
THE PURCHASER’S AGENT OF ALL AMOUNTS DUE HEREUNDER.


 


SECTION 9.02.  PURCHASER’S AGENT’S RELIANCE, ETC.  NEITHER THE PURCHASER’S AGENT
NOR ANY OF ITS DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES SHALL BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY IT OR THEM AS PURCHASER’S AGENT UNDER OR
IN CONNECTION WITH THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT OR ANY RELATED
AGREEMENT OR DOCUMENT, EXCEPT FOR ITS OR THEIR OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITING THE FOREGOING, THE


 

22

--------------------------------------------------------------------------------


 


PURCHASER’S AGENT:  (I) MAY CONSULT WITH LEGAL COUNSEL, INDEPENDENT PUBLIC
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY IT AND SHALL NOT BE LIABLE FOR ANY
ACTION TAKEN OR OMITTED TO BE TAKEN IN GOOD FAITH BY IT IN ACCORDANCE WITH THE
ADVICE OF SUCH COUNSEL, ACCOUNTANTS OR EXPERTS; (II) MAKES NO WARRANTY OR
REPRESENTATION TO ANY SHEFFIELD OWNER AND SHALL NOT BE RESPONSIBLE TO ANY
SHEFFIELD OWNER FOR ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE BY THE
ISSUER, THE SERVICER OR THE INDENTURE TRUSTEE IN CONNECTION WITH THIS SUBCLASS
A-2 NOTE PURCHASE AGREEMENT; (III) SHALL NOT HAVE ANY DUTY TO ASCERTAIN OR TO
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, COVENANTS OR
CONDITIONS OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT ON THE PART OF THE
ISSUER, THE SERVICER OR THE INDENTURE TRUSTEE OR TO INSPECT THE PROPERTY
(INCLUDING THE BOOKS AND RECORDS) OF THE ISSUER, THE SERVICER OR THE INDENTURE
TRUSTEE; (IV) SHALL NOT BE RESPONSIBLE TO ANY SHEFFIELD OWNER FOR THE DUE
EXECUTION, LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE
OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO; AND (V) SHALL INCUR NO LIABILITY UNDER OR IN RESPECT
OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT BY ACTING UPON ANY NOTICE
(INCLUDING NOTICE BY TELEPHONE), CONSENT, CERTIFICATE OR OTHER INSTRUMENT OR
WRITING (WHICH MAY BE BY TELEX) BELIEVED BY IT IN GOOD FAITH TO BE GENUINE AND
SIGNED OR SENT BY THE PROPER PARTY OR PARTIES.


 


SECTION 9.03.  PURCHASER’S AGENT AND AFFILIATE.  BARCLAYS BANK PLC AND ITS
AFFILIATES MAY GENERALLY ENGAGE IN ANY KIND OF BUSINESS WITH THE ISSUER OR THE
SERVICER, ANY OF THEIR RESPECTIVE AFFILIATES AND ANY PERSON WHO MAY DO BUSINESS
WITH OR OWN SECURITIES OF THE ISSUER OR THE SERVICER OR ANY OF ITS AFFILIATES,
ALL AS IF BARCLAYS BANK PLC WERE NOT THE PURCHASER’S AGENT AND WITHOUT ANY DUTY
TO ACCOUNT THEREFOR TO THE SHEFFIELD OWNERS.


 


SECTION 9.04.  INDEMNIFICATION.  EACH SHEFFIELD OWNER SEVERALLY AGREES TO
INDEMNIFY THE PURCHASER’S AGENT (TO THE EXTENT NOT REIMBURSED BY THE ISSUER OR
THE SERVICER), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, OR REASONABLE
OUT-OF-POCKET EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE PURCHASER’S AGENT IN ANY
WAY RELATING TO OR ARISING OUT OF THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT OR
ANY ACTION TAKEN OR OMITTED BY THE PURCHASER’S AGENT UNDER THIS SUBCLASS A-2
NOTE PURCHASE AGREEMENT; PROVIDED, THAT (I) AN SHEFFIELD OWNER SHALL NOT BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING
OR ARISING FROM THE PURCHASER’S AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AND (II) A SHEFFIELD OWNER SHALL NOT BE LIABLE FOR ANY AMOUNT IN RESPECT OF ANY
COMPROMISE OR SETTLEMENT OR ANY OF THE FOREGOING UNLESS SUCH COMPROMISE OR
SETTLEMENT IS APPROVED BY THE SUBCLASS A-2 NOTE PURCHASER.  WITHOUT LIMITATION
OF THE GENERALITY OF THE FOREGOING, EACH SHEFFIELD OWNER AGREES TO REIMBURSE THE
PURCHASER’S AGENT, PROMPTLY UPON DEMAND, FOR ANY REASONABLE OUT-OF-POCKET
EXPENSES (INCLUDING REASONABLE COUNSEL FEES) INCURRED BY THE PURCHASER’S AGENT
IN CONNECTION WITH THE ADMINISTRATION, MODIFICATION, AMENDMENT OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS SUBCLASS A-2 NOTE
PURCHASE AGREEMENT; PROVIDED, THAT NO SHEFFIELD OWNER SHALL BE RESPONSIBLE FOR
THE COSTS AND EXPENSES OF THE PURCHASER’S AGENT IN DEFENDING ITSELF AGAINST ANY
CLAIM ALLEGING THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PURCHASER’S
AGENT TO THE EXTENT SUCH GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IS DETERMINED BY
A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE DECISION.


 

23

--------------------------------------------------------------------------------


 


SECTION 9.05.  PURCHASE DECISION.  EACH SHEFFIELD OWNER ACKNOWLEDGES THAT IT
HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE PURCHASER’S AGENT, ANY OTHER
SHEFFIELD OWNER OR ANY OF THEIR RESPECTIVE AFFILIATES, AND BASED ON SUCH
DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE, MADE ITS OWN EVALUATION
AND DECISION TO ENTER INTO THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT AND TO
PURCHASE AN INTEREST IN THE SUBCLASS A-2 NOTE.  EACH SHEFFIELD OWNER ALSO
ACKNOWLEDGES THAT IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON THE
PURCHASER’S AGENT, ANY OTHER SHEFFIELD OWNER OR ANY OF THEIR RESPECTIVE
AFFILIATES, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT SHALL DEEM
APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN DECISIONS IN TAKING OR NOT
TAKING ACTION UNDER THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT OR ANY RELATED
AGREEMENT, INSTRUMENT OR OTHER DOCUMENT.


 


SECTION 9.06.  SUCCESSOR PURCHASER’S AGENT.  (A) THE PURCHASER’S AGENT MAY
RESIGN AT ANY TIME BY GIVING SIXTY DAYS’ WRITTEN NOTICE THEREOF TO THE SHEFFIELD
OWNERS, THE ISSUER, THE SERVICER AND THE INDENTURE TRUSTEE.  UPON ANY SUCH
RESIGNATION, A MAJORITY OF THE SHEFFIELD OWNERS SHALL HAVE THE RIGHT TO APPOINT
A SUCCESSOR PURCHASER’S AGENT APPROVED BY THE ISSUER (WHICH APPROVAL WILL NOT BE
UNREASONABLY WITHHELD OR DELAYED).  IF NO SUCCESSOR PURCHASER’S AGENT SHALL HAVE
BEEN SO APPOINTED BY A MAJORITY OF THE SHEFFIELD OWNERS AND SHALL HAVE ACCEPTED
SUCH APPOINTMENT, WITHIN SIXTY DAYS AFTER THE RETIRING PURCHASER’S AGENT’S
GIVING OF NOTICE OR RESIGNATION, THEN THE RETIRING PURCHASER’S AGENT MAY, ON
BEHALF OF THE SHEFFIELD OWNERS APPOINT A SUCCESSOR PURCHASER’S AGENT.  IF SUCH
SUCCESSOR PURCHASER’S AGENT IS NOT AN AFFILIATE OF BARCLAYS BANK PLC, SUCH
SUCCESSOR PURCHASER’S AGENT SHALL BE SUBJECT TO THE ISSUER’S PRIOR WRITTEN
CONSENT.  UPON THE ACCEPTANCE OF ANY APPOINTMENT AS PURCHASER’S AGENT HEREUNDER
BY A SUCCESSOR PURCHASER’S AGENT, SUCH SUCCESSOR PURCHASER’S AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS,
PRIVILEGES AND DUTIES OF THE RETIRING PURCHASER’S AGENT, AND THE RETIRING
PURCHASER’S AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS
SUBCLASS A-2 NOTE PURCHASE AGREEMENT.  AFTER ANY RETIRING PURCHASER’S AGENT’S
RESIGNATION OR REMOVAL HEREUNDER AS PURCHASER’S AGENT, THE PROVISIONS OF THIS
ARTICLE IX SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE
TAKEN BY IT WHILE IT WAS AN PURCHASER’S AGENT UNDER THIS SUBCLASS A-2 NOTE
PURCHASE AGREEMENT.


 


ARTICLE X
MISCELLANEOUS


 


SECTION 10.01.  AMENDMENTS.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
SUBCLASS A-2 NOTE PURCHASE AGREEMENT SHALL IN ANY EVENT BE EFFECTIVE UNLESS (I)
THE SAME SHALL BE IN WRITING AND SIGNED BY ALL OF THE PARTIES HERETO AND (II)
EACH RATING AGENCY THEN RATING THE COMMERCIAL PAPER NOTES SHALL HAVE CONFIRMED
THAT SUCH AMENDMENT WILL NOT RESULT IN A REDUCTION OR WITHDRAWAL OF ITS THEN
EFFECTIVE RATING OF THE COMMERCIAL PAPER NOTES, AND THEN SUCH AMENDMENT, WAIVER
OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC
PURPOSE FOR WHICH GIVEN.


 


SECTION 10.02.  NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR
HEREUNDER SHALL, UNLESS OTHERWISE STATED HEREIN, BE IN WRITING (INCLUDING
TELECOPIES) OR DELIVERED BY OVERNIGHT COURIER SERVICE, AS TO EACH PARTY HERETO,
AT ITS ADDRESS SET FORTH BELOW OR AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED
BY SUCH PARTY IN A WRITTEN NOTICE TO THE OTHER PARTIES HERETO.  ALL SUCH NOTICES
AND COMMUNICATIONS SHALL, WHEN TELECOPIED OR SENT BY OVERNIGHT DELIVERY


 

24

--------------------------------------------------------------------------------


 


SERVICE, BE EFFECTIVE WITH RESPECT TO TELECOPY NOTICES, WHEN THE SENDING MACHINE
RECEIVES CONFIRMATION OF THE TRANSMISSION, AND WITH RESPECT TO OVERNIGHT
DELIVERY SERVICE WHEN CONFIRMED BY SIGNED RECEIPT.


 

If to the Subclass A-2 Note Purchaser:

 

Sheffield Receivables Corporation

c/o Barclays Bank PLC

222 Broadway

New York, New York 10038

Attention:     Asset Securitization Group

Telephone No.  (212) 412-3266

Facsimile No. (212) 412-6846

 

If to the Issuer:

 

Willis Engine Funding LLC

2320 Marinship Way

Suite 300

Sausalito, California 94965

Telephone No.  (415) 331-5281

Facsimile No.  (415) 331-5167

 

If to Purchaser’s Agent:

 

Barclays Bank PLC

222 Broadway

New York, New York 10038

Attention:     Asset Securitization Group

Telephone No.  (212) 412-3266

Facsimile No.  (212) 412-6846

 


SECTION 10.03.  NO WAIVER; REMEDIES.  NO FAILURE ON THE PART OF ANY PARTY HERETO
TO EXERCISE, AND NO DELAY IN EXERCISING, ANY RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT HEREUNDER
PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER
RIGHT.  THE REMEDIES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
REMEDIES PROVIDED BY LAW.


 


SECTION 10.04.  BINDING EFFECT; ASSIGNABILITY.  THIS SUBCLASS A-2 NOTE PURCHASE
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE ISSUER, THE
PURCHASER’S AGENT AND THE SUBCLASS A-2 NOTE PURCHASER AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS (INCLUDING ANY SUBSEQUENT HOLDERS OF THE SUBCLASS A-2
NOTE); PROVIDED, HOWEVER, THAT THE ISSUER SHALL NOT HAVE THE RIGHT TO ASSIGN ITS
RIGHTS HEREUNDER OR ANY INTEREST HEREIN (BY OPERATION OF LAW OR OTHERWISE)
WITHOUT THE PRIOR WRITTEN CONSENT OF THE SUBCLASS A-2 NOTE PURCHASER.  THE
ISSUER ACKNOWLEDGES THAT THE SUBCLASS A-2 NOTE PURCHASER MAY AT ANY TIME ASSIGN
ANY AND ALL OF ITS RIGHTS HEREUNDER TO THE SHEFFIELD OWNERS.  THIS SUBCLASS A-2
NOTE PURCHASE AGREEMENT SHALL CREATE AND CONSTITUTE THE CONTINUING OBLIGATION OF
THE PARTIES HERETO IN ACCORDANCE WITH ITS TERMS,


 

25

--------------------------------------------------------------------------------


 


AND SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL SUCH TIME AS ALL AMOUNTS PAYABLE
WITH RESPECT TO THE SUBCLASS A-2 NOTE SHALL HAVE BEEN PAID IN FULL.


 


SECTION 10.05.  PROVISION OF DOCUMENTS AND INFORMATION.  THE ISSUER ACKNOWLEDGES
AND AGREES THAT THE SUBCLASS A-2 NOTE PURCHASER AND THE PURCHASER’S AGENT ARE
PERMITTED TO PROVIDE TO THE SHEFFIELD PURCHASERS, THE PLACEMENT AGENTS FOR THE
SUBCLASS A-2 NOTE PURCHASER’S COMMERCIAL PAPER NOTES, THE RATING AGENCIES OF THE
SUBCLASS A-2 NOTE PURCHASER’S COMMERCIAL PAPER NOTES AND OTHER LIQUIDITY AND
CREDIT PROVIDERS UNDER THE SUBCLASS A-2 NOTE PURCHASER’S COMMERCIAL PAPER NOTE
PROGRAM, OPINIONS, CERTIFICATES, DOCUMENTS AND OTHER INFORMATION RELATING TO THE
ISSUER, THE INDENTURE TRUSTEE AND THE SERVICER AND THE COLLATERAL DELIVERED TO
THE SUBCLASS A-2 NOTE PURCHASER OR PURCHASER’S AGENT PURSUANT TO THIS SUBCLASS
A-2 NOTE PURCHASE AGREEMENT.  IN ADDITION, THE ISSUER, THE INDENTURE TRUSTEE AND
THE SERVICER AGREE THAT ANY SUCCESSORS OR ASSIGNEES OF THE SUBCLASS A-2 NOTE
PURCHASER WILL BE ENTITLED TO RECEIVE THE SAME OPINIONS, CERTIFICATES, DOCUMENTS
AND OTHER INFORMATION FROM THE ISSUER, THE INDENTURE TRUSTEE, THE SERVICER AND
THEIR RESPECTIVE AGENTS AND REPRESENTATIVES AS THE SUBCLASS A-2 NOTE PURCHASER
OR PURCHASER’S AGENT UNDER THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT.  THE
PURCHASER’S AGENT AGREES NOT TO PROVIDE ANY OF THE FOREGOING MATERIALS OR
INFORMATION TO ANY OF THE SHEFFIELD PURCHASERS, THE OTHER LIQUIDITY AND CREDIT
PROVIDERS UNDER THE SUBCLASS A-2 NOTE PURCHASER’S COMMERCIAL PAPER PROGRAM OR
THE DEALERS OR PLACEMENT AGENTS OF THE SUBCLASS A-2 NOTE PURCHASER’S COMMERCIAL
PAPER NOTES UNLESS SUCH PARTY HAS AGREED TO HOLD SUCH MATERIALS OR INFORMATION
IN CONFIDENCE IN ACCORDANCE WITH THE STANDARD SET FORTH IN SECTION 6.03 HEREOF.


 


SECTION 10.06.  GOVERNING LAW; JURISDICTION.  THIS SUBCLASS A-2 NOTE PURCHASE
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. 
EACH OF THE PARTIES TO THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT HEREBY AGREES
TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF.  EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON
FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.


 

26

--------------------------------------------------------------------------------


 


SECTION 10.07.  NO PROCEEDINGS.


 

(a)           The Issuer agrees that so long as any of the Subclass A-1 Note
Purchaser’s Commercial Paper Notes shall be outstanding or there shall not have
elapsed one year plus one day since the last day on which any of the Subclass
A-1 Note Purchaser’s Commercial Paper Notes shall have been outstanding, it
shall not file, or join in the filing of, a petition against the Subclass A-1
Note Purchaser under the Federal Bankruptcy Code, or join in the commencement of
any bankruptcy, reorganization, arrangement, insolvency, liquidation or other
similar proceeding against the Subclass A-1 Note Purchaser.

 

(b)           The Subclass A-2 Note Purchaser and the Purchaser’s Agent agrees
that so long as the Subclass A-2 Note shall be outstanding or there shall not
have elapsed one year plus one day since the last day on which the Subclass A-2
Note shall have been outstanding, it shall not file, or join in the filing of, a
petition against the Issuer under the Federal Bankruptcy Code, or join in the
commencement of any bankruptcy, reorganization, arrangement, insolvency,
liquidation or other similar proceeding against the Issuer.

 


SECTION 10.08.  EXECUTION IN COUNTERPARTS.  THIS SUBCLASS A-2 NOTE PURCHASE
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED
TO BE AN ORIGINAL AND ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME AGREEMENT.


 


SECTION 10.09.  NO RECOURSE.  THE OBLIGATIONS OF THE SUBCLASS A-2 NOTE PURCHASER
UNDER THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT, OR ANY OTHER AGREEMENT,
INSTRUMENT, DOCUMENT OR CERTIFICATE EXECUTED AND DELIVERED BY OR ISSUED BY THE
SUBCLASS A-2 NOTE PURCHASER OR ANY OFFICER THEREOF ARE SOLELY THE CORPORATE
OBLIGATIONS OF THE SUBCLASS A-2 NOTE PURCHASER.  NO RECOURSE SHALL BE HAD FOR
PAYMENT OF ANY FEE OR OTHER OBLIGATION OR CLAIM ARISING OUT OF OR RELATING TO
THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT OR ANY OTHER AGREEMENT, INSTRUMENT,
DOCUMENT OR CERTIFICATE EXECUTED AND DELIVERED OR ISSUED BY A SUBCLASS A-2 NOTE
PURCHASER OR ANY OFFICER THEREOF IN CONNECTION THEREWITH, AGAINST ANY
STOCKHOLDER, EMPLOYEE, OFFICER, DIRECTOR OR INCORPORATOR OF A SUBCLASS A-2 NOTE
PURCHASER.


 


SECTION 10.10.  LIMITED RECOURSE.  THE OBLIGATIONS OF THE ISSUER UNDER THIS
SUBCLASS A-2 NOTE PURCHASE AGREEMENT SHALL BE PAYABLE ONLY OUT OF THE COLLATERAL
AND THE SUBCLASS A-2 NOTE PURCHASER SHALL NOT LOOK TO ANY PROPERTY OR ASSETS OF
THE ISSUER, OTHER THAN TO THE COLLATERAL REMAINING AFTER ALL OBLIGATIONS OF THE
ISSUER UNDER THE INDENTURE ARE SATISFIED. TO THE EXTENT THAT THE PROCEEDS OF THE
COLLATERAL AFTER APPLICATION IN ACCORDANCE WITH THE PROVISIONS OF THE INDENTURE
ARE INSUFFICIENT TO SATISFY THE OBLIGATIONS OF THE ISSUER UNDER THE INDENTURE
AND UNDER THIS AGREEMENT, THE ISSUER SHALL HAVE NO FURTHER OBLIGATION IN RESPECT
HEREOF AND ANY REMAINING OUTSTANDING OBLIGATION SHALL BE EXTINGUISHED.


 


SECTION 10.11.  SURVIVAL.  ALL REPRESENTATIONS, WARRANTIES, GUARANTIES AND
INDEMNIFICATIONS (INCLUDING THE PAYMENT OBLIGATIONS IN SECTION 9.04 HEREOF)
CONTAINED IN THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT AND IN ANY DOCUMENT,
CERTIFICATE OR STATEMENT DELIVERED PURSUANT HERETO OR IN CONNECTION HEREWITH
SHALL SURVIVE THE SALE AND TRANSFER OF THE SUBCLASS A-2 NOTE.


 

27

--------------------------------------------------------------------------------


 


SECTION 10.12.  THIRD-PARTY BENEFICIARIES.  THE PARTIES HERETO AGREE AND
ACKNOWLEDGE THAT THE SHEFFIELD OWNERS ARE AND SHALL BE THIRD-PARTY BENEFICIARIES
UNDER THIS SUBCLASS A-2 NOTE PURCHASE AGREEMENT.


 


SECTION 10.13.  APPOINTMENT OF AGENT FOR SERVICE OF PROCESS.  THE ISSUER HEREBY
APPOINTS CT CORPORATION SYSTEMS HAVING AN ADDRESS AT 1633 BROADWAY, NEW YORK,
NEW YORK 10019 AS ITS AGENT FOR SERVICE OF PROCESS IN THE STATE OF NEW YORK.


 

28

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE CAUSED THIS SUBCLASS A-2 NOTE PURCHASE
AGREEMENT TO BE EXECUTED BY THEIR RESPECTIVE OFFICERS THEREUNTO DULY AUTHORIZED,
AS OF THE DATE FIRST ABOVE WRITTEN.

 

 

WILLIS ENGINE FUNDING LLC
as Issuer,

 

 

 

 

 

 

 

 

By:

 

/s/ MONICA J. BURKE

 

 

 

 

Name:

Monica J. Burke

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION,
as Servicer,

 

 

 

 

 

 

 

 

By:

 

/s/ DONALD A. NUNEMAKER

 

 

 

 

Name:

Donald A Nunemaker

 

 

 

Title:

Executive Vice President
Chief Operating Officer

 

 

 

 

 

 

 

 

SHEFFIELD RECEIVABLES CORPORATION,
as a Subclass A-2 Note Purchaser

 

 

 

 

 

By:

Barclays Bank PLC, as Attorney in Fact

 

 

 

 

 

 

By:

 

/s/ JANETTE LIEU

 

 

 

 

Name:

Janette Lieu

 

 

 

Title:

Associate Director

 

 

 

 

 

BARCLAYS BANK PLC,
as Purchaser’s Agent

 

 

 

 

 

 

 

 

By:

 

/s/ PIERRE DULEYRIE

 

 

 

 

Name:

Pierre Duleyrie

 

 

 

Title:

Director

 

 

 

Signature Page 1
to
Subclass A-2 Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Account to which cash payments shall be made:

 

Barclays Bank PLC

ABA #:  026-00-2574

Account Number:  050-791-516

Account Name:  Sheffield 4(2) Funding Account

Ref:  Willis Engine Finance

Telephone:  (212) 412-2932

Fax:  (212) 412-6846

e-mail:  pierre.duleyrie@barcap.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Conditions of the Subclass A-2 Note Purchaser’s Obligation.  The Subclass A-2
Note Purchaser’s obligation to make the initial Loan shall be subject to the
accuracy in all material respects of the representations and warranties of the
Issuer and WLFC in each of the Series 2002-1 Transaction Documents, to the
performance in all material respects by WLFC and the Issuer of their respective
obligations thereunder, to the satisfaction of all of the conditions precedent
set forth in Sections 5.1 and 5.2 of the Indenture Supplement and to the
following additional conditions:

 

(a)           All of the respective representations and warranties of the Issuer
under the Issuer Documents and of WLFC under the WLFC Documents shall be true
and correct in all material respects as of the date made, and no event shall
have occurred which, with notice or the passage of time, would constitute an
Event of Default under the Indenture or an Early Amortization Event under the
Indenture and each of such Issuer Documents and WLFC Documents shall have been
duly authorized, executed and delivered and shall be in full force and effect;

 

(b)           Gibson, Dunn & Crutcher LLP, counsel to WLFC and the Issuer, shall
have delivered to the Purchaser’s Agent its written opinions, dated the
Effective Date, in form and substance satisfactory to the Purchaser’s Agent and
the Subclass A-2 Note Purchaser;

 

(c)           The Issuer shall have furnished to the Purchaser’s Agent on the
Effective Date a certificate, dated the Effective Date, signed by an authorized
officer, to the effect that:

 

(i)                 The representations and warranties made by the Issuer in the
Issuer Documents are true and correct in all material respects on the Effective
Date;

 

(ii)          The Issuer has complied with all of the agreements and satisfied
all the conditions on its part to be performed or satisfied on or prior to the
Effective Date pursuant to the terms of the Issuer Documents; and

 

(iii)         The written information supplied by the Issuer to the Subclass A-2
Note Purchaser (other than projections and other estimates) did not contain any
untrue statement of a material fact, and any estimates or projections so
supplied to the Subclass A-2 Note Purchaser were based on assumptions which the
Issuer believed to be reasonable (except as otherwise disclosed therein).

 

(d)           WLFC shall have furnished to the Purchaser’s Agent on the
Effective Date a certificate, dated the Effective Date, signed by an authorized
officer, to the effect that:

 

(i)           The representations and warranties made by WLFC in the WLFC
Documents are true and correct in all material respects on the Effective Date;

 

(ii)          WLFC has complied with all of the agreements and satisfied all the
conditions on its part to be performed or satisfied on or prior to the Effective
Date pursuant to the terms of the WLFC Documents; and

 

--------------------------------------------------------------------------------


 

(iii)         The written factual information supplied by WLFC to the Subclass
A-2 Note Purchaser (other than projections and other estimates) did not contain
any untrue statement of a material fact in light of the circumstances under
which they were made, and any estimates or projections so supplied to the
Subclass A-2 Note Purchaser were based on assumptions which WLFC believed to be
reasonable (except as otherwise disclosed therein);

 

(e)           Any taxes, fees and other governmental charges which are due and
payable prior to the Effective Date by WLFC or the Issuer in connection with the
execution, delivery and performance of the Issuer Documents and WLFC Documents
shall have been paid at or prior to the Effective Date;

 

(f)            As of the related Transfer Date, the Issuer has good title to,
and is the sole owner of, the Collateral, free and clear from any Lien except
for the rights of the Lessees under the Lease Agreements and the Lien of the
Indenture Trustee and, if applicable, the Owner Trustee, and shall not have
assigned to any Person other than the Indenture Trustee or, if applicable, the
Owner Trustee, any of its right, title or interest in the Lease Agreements, the
Engines or any other Transferred Assets;

 

(g)           No fact or condition shall exist under applicable law or
applicable regulations thereunder or interpretations thereof by any regulatory
authority which in the Subclass A-2 Note Purchaser’s reasonable opinion would
make it illegal for the Issuer to issue and sell the Subclass A-2 Note or for
the Issuer or any of the other parties thereto to perform their respective
obligations under any Related Document;

 

(h)           The Asset Base as of the Effective Date shall be not less than the
Outstanding Obligation and the Subordinate Asset Base as of the Effective Date
shall be not less than the Outstanding Obligations in respect of the Subclass
A-2 Note;

 

(i)            The Issuer, WLFC, the Subclass A-2 Note Purchaser and the
Indenture Trustee shall each have received a fully executed counterpart original
and any required conformed copies of all Related Documents delivered at or prior
to the Effective Date;

 

(j)            All corporate, trust and other proceedings in connection with the
sale of the Subclass A-2 Note and the transactions contemplated hereby and all
documents and certificates incident thereto shall be satisfactory in form and
substance to the Subclass A-2 Note Purchaser and its counsel, and the Subclass
A-2 Note Purchaser shall have received such other documents and certificates
incident to such transaction as the Subclass A-2 Note Purchaser or such counsel
shall reasonably request;

 

(k)           The Subclass A-2 Note Purchaser or the Purchaser’s Agent shall
have received the following, in each case in form and substance satisfactory to
them and their special counsel:

 

(i)           a copy of resolutions of the Board of Directors of the Issuer,
certified by the Secretary or an Assistant Secretary of the Issuer as of the
Effective Date, duly authorizing the issuance, sale and delivery of the Subclass
A-2 Note by the Issuer and the execution, delivery and performance by the Issuer
of the Issuer Documents and

 

--------------------------------------------------------------------------------


 

any other Related Documents to which it is a party and any other documents
executed by or on behalf of the Issuer in connection with the transactions
contemplated hereby; and an incumbency certificate of the Issuer as to the
person or persons executing and delivering each such document;

 

(ii)           a copy of resolutions of the Board of Directors of WLFC,
certified by the Secretary or an Assistant Secretary of WLFC as of the Effective
Date, duly authorizing the execution, delivery and performance by WLFC of the
WLFC Documents and any other Related Documents to which it is a party and any
other documents executed by or on behalf of WLFC in connection with the
transactions contemplated hereby; and an incumbency certificate of WLFC as to
the person or persons executing and delivering each such document; and

 

(iii)          such other documents and evidence with respect to WLFC, the
Issuer and the Indenture Trustee as the Subclass A-2 Note Purchaser may
reasonably request in order to establish the corporate existence and good
standing of each thereof; the proper taking of all appropriate corporate
proceedings in connection with the transactions contemplated hereby and the
compliance with the conditions set forth herein; and

 

(l)            No action or proceeding shall have been instituted nor shall any
governmental action be threatened before any court or government agency nor
shall any order, judgment or decree have been issued or proposed to be issued by
any court or governmental agency to set aside, restrain, enjoin or prevent the
performance of the Contribution and Sale Agreement, the Indenture, the other
Related Documents or any of the other agreements or the transactions
contemplated hereby; and

 

(m)          All actions, approvals, consents, waivers, exemptions, variances,
franchises, orders, permits, authorizations, rights and licenses required to be
taken, given or obtained by or from any Federal, state or other governmental
authority or agency, or by or from any trustee or holder of any indebtedness or
obligation of WLFC or the Issuer, or that are necessary or, in the opinion of
the Subclass A-2 Note Purchaser’s special counsel, advisable in connection with
the transactions contemplated herein shall have been delivered to the Subclass
A-2 Note Purchaser.

 

--------------------------------------------------------------------------------